Name: Council Regulation (EEC) No 3544/91 of 25 November 1991 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  industrial structures and policy
 Date Published: nan

 16 . 12. 91 Official Journal of the European Communities No L 346/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3544/91 of 25 November 1991 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the microelectronics and related sectors) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION Article 1 The autonomous Common Customs Tariff duties for the products listed in the table appearing in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1992. Article 2 This Regulation shall enter into force on 1 January 1992. Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1991 . For the Council The President J. M. M. RITZEN No L 346 /2 Official Journal of the European Communities 16 . 12 . 91 ANNEX CN code Description Rate of autonomous duty (% ) ex 8471 93 50 Floppy-disc storage units 0 ex 8471 93 60 Magnetic tape storage unit for single-reel cartridges 0 ex 8471 99 90 t Optical reader for reading alphanumerical dot-matrix printing characters and converting them into electrical signals, comprising a read head containing an optical detector, an amplifier , a focusing lens and two lamps, linked by one or two flat cables to a central module the dimensions of which do not exceed 200 x 220 mm, comprising a printed circuit board on which are mounted a microprocessor , an image recognition circuit and an analogue-to-digital converter 0 ex 8473 10 10 Integrated memory unit for electronic typewriters , comprising a printed circuit with 2 or 4 static random-access memories (S-RAMs) each with 8 kbit x 8 bit capacity, electronic control components and memory back-up-batteries, contained in a cartridge fitted with connectors, the external dimensions of which do not exceed 11 x 40 x 90 mm, and bearing:  an identification marking consisting of or including the following combination of letters: MEMOCART or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 Processor of ECL technology, consisting of not more than 336 monolithic integrated circuits , comprising 4 200 uncommitted logic arrays and random-access memories (RAMs) with a total storage capacity of 16 kbits , contained in a housing, mounted on both sides of a multiple printed circuit enclosed between two cooling plates the overall exterior dimensions of which do not exceed 148 x 560 x 594 mm and bearing:  an identification marking consisting of or including the following combination of figures and letters : 001B - 3035 - H002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 Component forming the arithmetic/ logic element of a central processing unit (CPU), comprising not more than 9 printed circuit boards, the dimensions of which do not exceed 290 x 310 mm, on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs) and combinations thereof, contained in a framework the dimensions of which do not exceed 501 x 596x611 mm which serves as a housing and interconnector for the printed circuit boards, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COIB 2675 E 500 COIB 2675 H 501 COIB 2675 H 503 COIB 2675 H 500 COIB 2675 H 502 COIB 2675 H 504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 90 Ferrite magnetic heads of Winchester technology, for disc file peripherals as well as carrying arms equipped with such magnetic heads, capable of recording to a density of 10 tracks or more per millimetre 0 16 . 12 . 91 Official Journal of the European Communities No L 346/3 CN code Description Rate of autonomous duty (% ) ex 8473 30 90 Read/write assembly for hard disc storage units, comprising ferrite magnetic heads of Winchester technology, mounted on a carrier arm, connected via a flexible printed circuit to a metal bracket upon which are mounted:  a flexible printed circuit upon which is mounted an amplifier for read/write signals , in the form of an integrated circuit ,  a printed circuit socket 0 ex 8473 30 90 Inkjet printhead 0 ex 8473 30 90 Magnetic bubble memories with a storage capacity of not more than 4 Mbits, contained in a housing the exterior dimensions of which do not exceed 43 x 44 mm, with not more than 42 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 7110 FBM54DB BDL 0133 BDN 0151 MBM 2556 7114-1 FBM64DA BDL 0134 MBM 2011 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 90 Drive-unit for magneto-optical discs with an external diameter of 13,34 cm (5,25 inch ) 0 ex 8473 30 90 Drive-unit for digital audio tape storage units 0 ex 8473 40 90 Thermal printer heads of thick or thin film technology, consisting of a printed circuit with at least one tantalum capacitor and an electrolytic capacitor contained in a metal support with connector, . printer element and heat sink, supplied with the appropriate support and transport roll 0 ex 8483 10 90 Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 tonnes 0 ex 8501 10 99 DC electric motor, brushless , with a torque of not more than 0,20 Nm, with coupling flange of a diameter of 77 mm and precision-made chuck of 44 mm, with outside rotor of a maximum diameter of 55 mm, four-phase winding, rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % and fitted with wires and connectors 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two- or four-phase rotation sequence and bipolar windings, comprising a rotor and a laminated stator enclosed between two square section flanges with sides not more than 40 mm wide and fitted with biterminate shaft , wires and connectors 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence and bipolar windings, comprising a rotor and a stator encapsulated in a cylindrical housing the diameter of which does not exceed 47 mm and a thickness not exceeding 14 mm, fitted with a single shaft output and cables with connectors 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence and bipolar windings, comprising a rotor, a laminated stator enclosed between two square section flanges with sides not exceeding 40 mm, an integral 2- or 3-phase tachometer enclosed in a cap with a diameter not exceeding 35 mm, and separate cables and connectors for the motor and tachometer outputs, with dimensions not exceeding 40 x 40 x 62 mm, including the shaft 0 No L 346/4 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8501 10 99 Direct-current bipolar stepping motor with a single stator, an output of not more than 37,5 W, an angle of step of 180 ° , two steps per rotation , a two-phase rotation cycle and single-pole winding, an output torque of 0,1 x 10~ 6 Nm or more but not exceeding 0,1 x 10~ 4 Nm and a supply voltage of not more than 3 V 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence and bipolar windings, comprising a rotor , a laminated stator enclosed between two flanges , one of square section with a side not exceeding 40 mm, the other front face having a shaped profile with two projections with fixing slots , an integral two- or three-phase tachometer enclosed in a cover the diameter of which does not exceed 35 mm, separate cables and connectors for the motor and tachometer outputs, with overall dimensions not exceeding 40x40x62 mm, including the shaft but excluding the projections of the front flange 0 ex 8501 10 99 DC electric motor , brushless, with a torque of not more than 0,2 Nm, with coupling flange of a diameter of 74 mm, a spindle of a diameter of 40 mm, rated speed of 3 600 rpm, supply voltage of 12 V ± 1 0 % , with cables and connectors 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,018 Nm, with coupling flange of a diameter of 35 mm and precision-made chuck of a diameter of 25 mm, with internal motor, three-phase winding, rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 1,8 ° , 200 steps per revolution , a four-phase rotation sequence and single-pole windings , comprising a rotor and a laminated stator enclosed between two square section flanges with sides not exceeding 42 mm and fitted with biterminate shaft and wires and connectors 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,030 Nm, with coupling flange of a diameter of 34 mm and precision-made chuck of a diameter of 25 mm, with internal rotor, three-phase winding, rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,018 Nm, with coupling flange of a diameter of 26 mm and precision-made chuck of 20 mm, with internal rotor, three-phase winding, rated speed of 3 600 rpm, supply voltage ofl2V ±10% 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,018 Nm, with coupling flange of a diameter of 58 mm and precision-made chuck of 25 mm, with internal rotor, three-phase winding, rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % 0 ex 8504 40 94 Static rectifier consisting of a combination of 7 diodes in cascade , for output voltages of 40 kV DC or more with a load current of 3 mA or more 0 ex 8504 40 98 Direct current to direct current converter, with diodes not in cascade connection , with an input voltage range not exceeding 72 V, contained in a housing with not more than 16 connections 0 ex 8506 19 19 Lithium iodine single cell battery the dimensions of which do not exceed 9 x 23 x 45 mm and a voltage not exceeding 2,8 V 0 ex 8506 19 19 Unit consisting of not more than 2 lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 32 connections and incorporating a Gontrol circuit 0 ex 8506 19 99 Dry zinc/carbon batteries of a voltage of 5,5 V or more but not exceeding 6,5 V and the dimensions of which do not exceed 5x90x1 10 mm, for incorporation in film cassettes for instant pictures (a) 0 16 . 12 . 91 Official Journal of the European Communities No L 346/ 5 CN code Description Rate of autonomous duty (% ) ex 8517 90 81 Assembly for telephonic apparatus consisting of a microphone , protecting circuit and four-way connecting socket , mounted on a printed circuit the dimensions of which do not exceed 22 x 40 mm 0 ex 8517 90 98 Thermal printer head with 1 728 dots of thick or thin film technology, consisting of a ceramic substrate comprising heater elements, contained in a housing the exterior dimensions of which do not exceed 20 x 37 x 240 mm 0 ex 8517 90 98 Assembly consisting of:  a flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 100 mm or more but not exceeding 110 mm and equipped with a deflector yoke , and  a printed circuit on which are mouted a deflection unit, a video-amplifier and a transformer, the whole mounted on a chassis , for the manufacture of video telephone sets ( a) 0 ex 8518 90 00 Integrally cold-upsetted steel coreplate , in the form of a disc on one side provided with a cylinder , for use in the manufacture of loudspeakers (a ) 0 ex 8522 90 91 Optical unit consisting of a laser diode with one photodiode , emitting light of a nominal wavelength of 780 nm, contained in a housing with a diameter of not more than 10 mm and a height of not more than 9 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including one of the following combination of letters or of figures and letters: LDGU LT 022 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8522 90 99 Single cassette-deck sub-assembly with a total thickness not exceeding 53 mm, for use in the manufacture of sound recording and reproducing apparatus (a) 0 ex 8522 90 99 Cassette-deck sub-assembly for sound recording and reproducing apparatus , for use in the manufacture of telephone answering machines (a) 0 ex 8523 20 10 Rigid magnetic discs, prelubricated , oxide type, with a coercivity of 300 Oe or more 0 ex 8523 20 10 Rigid magnetic disc with a thin-film metallic coating, having a coercivity exceeding 600 Oersted and an external diameter not exceeding 231 mm 0 ex 8529 10 70 Ceramic filter package comprising 2 ceramic filters and 1 ceramic resonator for a frequency of 10,7 MHz ±30 kHz, contained in a housing the exterior dimensions of which do not exceed 10x10 mm 0 ex 8529 10 70 Ceramic filters for frequencies of 4,5 MHz or more but not exceeding 6,6 MHz contained in a housing the dimensions of which do not exceed 9 x 24 mm 0 ex 8529 90 70 Access control module, comprising:  two integrated circuits , having the functions of access authorisation, control word derivation , securing data protection and interface ,  an integrated circuit , containing a read only memory, non-programmable (ROM) with a storage capacity of 64 Kbits,  an integrated circuit , containing a random-access memory (RAM) with a storage capacity of 8 Kbits , No L 346 /6 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8529 90 70 (cont'd)  discrete active and passive components ,  a lithium battery mounted on a printed circuit, the exterior dimensions of which do not exceed 103 x 103 mm, for use in the manufacture of satellite broadcasting receivers (a) 0 ex 8529 90 70 Signal-processing module, consisting of a printed circuit , comprising at least:  a microprocessor for video signals,  a microprocessor for deflection signals ,  a microprocessor for teletext,  a video encoder /decoder, for use in the manufacture of digital colour television receivers (a) 0 ex 8529 90 98 Interline charge-coupled image sensor with filter , the dimensions of which do not exceed 43 x 59 mm 0 ex 8531 20 90 Assembly consisting of 15 light-emitting diodes (LEDs), made of gallium and aluminium arsenide semiconductor compound and of gallium phosphide semiconductor compound, contained in a cylindrical metal housing with a diameter not exceeding 26 mm, with not more than 4 connections 0 ex 8531 20 90 Assembly consisting of 50 light-emitting diodes (LEDs), made of gallium and aluminium arsenide semiconductor compound and of gallium phosphide semiconductor compound, contained in a cylindrical metal housing with a diameter not exceeding 53 mm, with not more than 3 connecting wires 0 ex 8531 20 90 Digital displays, consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than 3 in number, comprising light-emitting diodes (LEDs) made from gallium-based semiconductor compounds mounted thereon. Each character is composed of up to 8 segments with or without a decimal point and the line of characters has a protective cover of plastic 0 ex 8531 20 90 Monochrome liquid crystal display (LCD), consisting of a layer of liquid crystals between two glass sheets or plates with 256 000 dots or more, mounted on a printed circuit board comprising electronic components providing drive and /or control functions 0 ex 8531 20 90 7-segment liquid crystal display (LCD), consisting of a layer of liquid crystals between 2 glass sheets or plates, with 16 digits and 9 symbols , mounted on a printed circuit comprising electronic components for drive and/or control functions 0 ex 8531 20 90 Dot-matrix liquid crystal display (LCD), consisting of a layer of liquid crystals between 2 glass sheets or plates with 423 dots (arranged in 7 rows, 60 columns and 3 symbols), mounted on a printed circuit comprising electronic components for drive and/or control functions o ex 8531 80 90 Direct current plasma display 0 ex 8532 29 00 Gold capacitor with a rated capacitance of 100 mF, an operating voltage of 5,5 V and a leakage current of not more than 100 (iA, contained in a cylindrical housing of a height of less than 8 mm and a diameter not exceeding 14 mm 0 ex 8532 30 10 Variable plate capacitor with plastic dielectric, with a capacitance not exceeding 2 x 335 pF for the AM section and not exceeding 2 x 20 pF for the FM section, contained in a housing the exterior dimensions of which do not exceed 21 x 24 mm 0 No L 346/716 . 12 . 91 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8532 30 90 Adjustable capacitor, in the form of a circular plate with a diameter not exceeding 2,5 mm and a thickness not exceeding 3 mm, fitted with a screw head in its centre and 2 connecting tags and a capacity of 5 pF or more but not exceeding 30 pF, for the manufacture of products falling within Chapter 91 (a) 0 ex 8533 29 00 Device consisting of fixed resistors with a positive temperature coefficient having a nominal resistance in DC of 19,6 Q at 20 °C , an insulation resistance ofmore than 1 Mfl, for the protection of telephone exchanges against prolonged increases in voltage not exceeding 1 000 V, contained in a housing the exterior dimensions of which do not exceed 19x48 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures: 20793 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8534 00 11 ex 8534 00 19 Single-face printed circuit the dimensions of which do not exceed 30 x 30 mm, for the manufacture of products falling within Chapter 91 (a) 0 ex 8534 00 11 Multiple printed circuit , consisting of 24 layers, including 5 layers with buried vias of bismaleimide triazine , the exterior dimensions of which do not exceed 64 x 65 cm 0 ex 8534 00 19 Single-face printed circuits, each with not more than 268 conductive leads , on a plastic tape with sprocket holes on both edges and having a width of not more than 35 mm and a thickness of not more than 0,26 mm 0 ex 8534 00 19 Printed circuit on one or both sides of a ceramic substrate, consisting of conductor elements and contacts, the dimensions of which do not exceed 36 x 36 mm, with not more than 304 connections 0 ex 8534 00 90 Printed circuit on one or both sides of a ceramic substrate , consisting of conductor elements , contacts and resistors, incorporating connections isolated in vitrified layers , the dimensions of which do not exceed 37 x 37 mm, with not more than 320 connections 0 ex 8535 90 00 Socket for cathode-ray tubes 0 ex 8536 41 10 ex 8536 41 90 ex 8536 49 00 Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires, with a maximum leakage rate of 10 " 6 cm3 He/ sec at one bar in the temperature range 0 to 160 °C, to be incorporated into compressors for refrigerating equipment (a) 0 ex 8536 50 19 ex 8536 50 90 Reed switches in the form of a glass capsule containing not more than 3 electrical contacts on metal arms and a small quantity of mercury 0 ex 8538 90 90 Part of an electrothermal fuse, consisting of a tin coated copper wire attached to a cylindrical casing, the exterior dimensions of which do not exceed 5 x 48 mm 0 ex 8540 11 10 Colour cathode-ray tube with a slot mask, equipped with electron guns placed side by side (in-line technology) and with a diagonal measurement of the screen of 12 cm or more but not exceeding 26 cm 0 ex 8540 12 10 Flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 150 mm or more but not exceeding 155 mm and an anode voltage of 25 kV or more but not exceeding , 32 kV 0 No L 346 / 8 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8540 20 90 Photomultiplier consisting of a photocathode tube with 9 dynodes, for light of wavelength of 160 nm or more but not exceeding 930 nm , of a diameter not exceeding 14 mm and a height not exceeding 94 mm 0 ex 8540 30 10 ex 8540 30 90 Cathode-ray tubes with a memory (direct view storage tubes ) for the reproduction of alphanumeric and analogue data , equipped with a scanning device , tar reading the images 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns in a triangular fashion (delta technology), with a diagonal measurement of the screen of 66 cm or more 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,45 mm between colour dots , a diagonal measurement of the screen of more than 54 cm, a diagonal angle of deflection not exceeding 90 °and convergence errors not exceeding 0,8 mm at the corners 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,45 mm between colour dots and having a built-in system, inseparably linked to the tube , for the absorption of vibration (potting system) 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,45 mm between colour dots and without internal magnetic screen 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), Math a distance of less than 0,45 mm between colour dots and having a diagonal measurement of the screen not exceeding 54 cm 0 ex 8540 30 90 Flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 142 mm or more but not exceeding 230 mm, a luminescence of 300 mm or more but not exceeding 2 000 lumen, a resolution of 0,06 mm or more but not exceeding 0,1 mm, phosphor types PI or P22 or P53 or P55 or P56, an anode voltage of more than 34 kV, a focus voltage of more than 7 kV and a cathode current of 3 mA or more 0 ex 8540 89 11 Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 300 x350 mm excluding leads. The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 8540 91 00 Deflector yoke for cathode-ray tubes with an operating frequency of 31 250 Hz or more but not exceeding 64 000 Hz, incorporating a quadripolar magnet 0 ex 8540 91 00 Electron gun for the production of monochrome cathode-ray tubes with a diagonal measurement of the screen of 7,6 cm or more but not exceeding 30,5 cm (a) 0 ex 8540 99 00 Anode, cathode or output part, for the manufacture of magnetrons of subheading 8540 41 00 (a) 0 ex 8541 10 91 Silicon power rectifier diodes of planar technology , with a recovery time of less than 100 ns , a maximum recurring reverse voltage of 200 V, and average forward current of 2,5 A or more, contained in a flat housing the exterior dimensions of which exceed 3x9x9 mm but do not exceed 5 x 11 x 17 mm 0 16 . 12 . 91 Official Journal of the European Communities No L 346 / 9 CN code Description Rate of autonomous duty (% ) ex 8541 10 99 Germanium-gold diodes with forward voltage not exceeding 1 V at 5 mA 0 ex 8541 10 99 Silicium diode with a variable capacitance, capable of a capacitance change of more than 10 times in relation to its starting value by variation of the operating voltage of 2 V or more but not exceeding 10 V and with a capacitance of 96 pF or more but not exceeding 144 pF at 2 V, contained in a cylindrical housing having a diameter of not more than 3 mm and a height of not more than 8 mm, with not more than 2 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MV 1404 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 21 90 High electron mobility transistor (HEMT), for frequencies of 2 GHz or more but not exceeding 20 GHz, with a power dissipation of not more than 180 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connections 0 ex 8541 21 90 Field effect transistor (FET) for frequencies of 2 GHz or more but not exceeding 16 GHz, with a power dissipation of not more than 225 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connections 0 ex 8541 29 90 Transistor with a power of 150 W or more at a voltage of 160 V or more and with a cut-off frequency of 20 MHz or more, contained in a housing the exterior dimensions of which do not exceed 22 x 37 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 2 SA 1170 2 SA 1215 2 SA 1494 2 SC 2774 2 SC 2921 2 SC 3858 l or  other identification markings relating to devices complying with the abovementioneddescription 0 ex 8541 29 90 Silicon transistor, with a power of 1 000 W or more and a gain of 5,25 db or more at a frequency of 1 025 MHz or more but not exceeding 1 150 MHz , contained in a housing the exterior dimensions of which do not exceed 11 x 36 mm, with not more than 4 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SD 1543 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 40 10 Light-emitting diode (LED), made from gallium-arsenic-phosphor (GaAsP) semiconductor compound, operating at a nominal wavelength of 710 nanometers , in the form of a monolithic integrated circuit without a housing (chips), for the manufacture of optocouplers (a) 0 ex 8541 40 91 Module consisting of not more than five solar cells of thin-film technology, on a substrate the exterior dimensions of which do not exceed 18 x70 mm 0 ex 8541 60 00 Quartz crystal oscillating at a frequency of 32 768 Hz, contained in a cylindrical housing of a length not exceeding 8,2 mm and a diameter not exceeding 3,2 mm, for the manufacture of products falling within Chapter 91 (a) 0 No L 346 / 10 Official Journal of the European Communities 16 . 12. 91 CN code Description Rate of autonomous duty (% ) ex 8541 60 00 Polarized ceramic piezo-electric crystal oscillating in a frequency range of 500 kHz or more but not exceeding 12 500 kHz, fcontained in a housing the exterior dimensions of which do not exceed 14 x 15 mm, with not more than 3 connections 0 ex 854211 05 Control and driver circuit for dot-matrix liquid crystal displays (LCDs) of C-MOS technology , with a character generator, and having a drive voltage of more than 10 V, in the form of a monolithic integrated circuit without a housing (microchip) for the manufacture of liquid crystal display (LCD) modules (a ) 0 ex 8542 11 05 Driver circuit for liquid crystal displays (LCDs) of C-MOS technology, with 40 or more output channels, and having a drive voltage of more than 10 V, in the form of a monolithic integrated circuit without a housing (microchip), for the manufacture of liquid crystal display (LCD) modules (a) 0 ex 8542 11 12 Dynamic random-access memory of N-MOS ( including H-MOS) technology (N/H-MOS D-RAM) with a storage capacity of 64 kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9x24 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : KM 4164 MN 4264 TMS 4164 TMS 4416 l or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 12 Dynamic random-access memory of N-MOS (including H-MOS) technology (N/H-MOS D-RAM), with a storage capacity of 256 kbits and an access time not exceeding 150 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HB 50562 HM 50256 HM 50464 KM 41256 KM 41257 M5M 4256 M5M4464 MB 81256 MB 81464 MSM 4256 MSM 4464 PD 41254 PD 41256 PD 41464 TMM 41256 TMM 41464 TMS 4256 TMS 4464 or  other identification markings relating to devices complying with the abovementioned description 8 ex 8542 11 12 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 53 C 256 53 C 258 53 C 464 53 C 466 MB 81 C 258 MB 81 C 466 P 51 C 256 P 51 C 259 TC 51832 or  other identification markings relating to devices complying with the abovementioned' description 0 16 . 12 . 91 Official Journal of the European Communities No L 346 / 11 CN code Description Rate of autonomous duty (% ) ex 8542 11 12 Dual port dynamic random-access memory (D-RAM), with data registers and a serial read output control , with a storage capacity of 256 kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 39 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M5M 4 C 264 MB 81461 PD 41264 TMS 4461  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 14 Random-access memory with a storage capacity of 1 Mbit , with separate in- and outputs and serial shift registers (so-called field memories), of C-MOS technology (C-MOS RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 521000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 14 Dual or triple port dynamic random-access memory (D-RAM), with data registers and a serial read output control , with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 51 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TMS 44 C 251TC 524256 TC 524257 TC 528126 TC 528128 M5M 442256 MB 81 C 4251 MT 42 C 4256 MT 43 C 4257 MT 43 C 4258 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 16 Pseudo-static random-access memory (PS-RAM) of C-MOS technology, with a storage capacity of 4 Mbits and an access time of 100 ns, comprising a timing pulse generator and a refresh control circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 22 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: HM 658512 or  other identification markings relating to devices complying with the abovementioned description These devices are for the manufacture of portable computers, capable of operating without an external source of power (a) 0 ex 8542 11 21 Static random-access memory of C-MOS technology (C-MOS S-RAM), in the form of a monolithic integrated circuit with a storage capacity of 16x4 bits , an access time not exceeding 35 ns, contained in a housing the exterior dimensions of which do not exceed 9 x 21 mm, with not more than 16 connections and bearing: ti No L 346 / 12 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 21 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : CY27S03 CY27S07 CY54S189 CY74S189 CY7C189 CY7C190 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Static random-access memory (S-RAM) with a storage capacity of 256 bits superimposed bit-for-bit on an electrically erasable, programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1 X 2443 X 2444X 2210 or  Other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Static random-access memory of N-MOS (including H-MOS) technology (N-MOS S-RAM), with a storage capacity of 256 x 4 bits and an access time not exceeding 25 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 9122-25 91 L 22-25 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY7C123 CY93422 CY93L422 P4C 422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Static random-access memory (S-RAM) with a storage capacity of 1 kbit, superimposed bit-for-bit on an electrically erasable, programmable , read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x33,mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/ 13 CN code Description Rate of autonomous duty (% ) ex 8542 11 21 Static random-access memory (S-RAM) with a storage capacity of 2 kbits, superimposed bit-for-bit on an electrically erasable , programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of the following combination of figures and letters : X 2002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Static randomi-access memory (S-RAM) with a storage capacity of 4 kbits, superimposed bit-for-bit on an electrically erasable , programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of the following combination of figures and letters : X 2004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Static random-access memory (S-RAM), with a storage capacity of 1 kbit x 4 bits and an access time not exceeding 25 ns, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm, with not less than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AM 9150-20 AM 9150-25 CY 7 C 150-15 CY 7 C 150-25 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Static random-access memory of N-MOS (including H-MOS) technology (N-MOS S-RAM), with a storage capacity of 8 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 4008 4118 4801 8104 8108 8112 8114 8185 PD 421 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Dual port static random-access memory of C-MOS technology (C-MOS dual port S-RAM), with a storage capacity of 1 kbit x 8 bits and an access time not exceeding 55 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 62 mm, with not more than 52 connections and bearing: No L 346 / 14 Official Journal of the European Communities 16 . 12 . 91 CN code I Rate ofDescription autonomousduty (% ) ex 8542 11 21 (cont'd)  an identification marking consisting of or including oqe of the following combinations of figures and letters: CY7C130 CY7C131 CY7C140 CY7C141 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Non-volatile memory consisting of a static random access memory of C-MOS technology (C-MOS S-RAM) , with a capacity of 16 kbits and an internal energy source, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do hot exceed 19 x40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1220 Y MK 48 Z 02 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 21 Dual port static random-access memory of C-MOS technology (C-MOS dual port S-RAM), with a storage capacity of 2 kbit x 8 bits and an access time not exceeding 55 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 62 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C132 CY7C136 CY7C142 CY7C146 ex 8542 11 21 or  other identification markings relating to devices complying with the abovementioned description 0 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 63 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: IDT 7134 TC 5532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Dual port static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 32 kbits and an access time not exceeding 35 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 62 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B134 CY7B1342 CY7B135 CY7B138 or  other identification iharkings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346 / 15 CN code Description Rate of autonomous duty (% ) ex 8542 11 21 Non-volatile memory consisting of a static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 kbits and an internal energy source, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 42 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4010 DS 1225 Y or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Static random-access cache memory of C-MOS technology (C-MOS S-Cache-RAM), with a storage capacity of 4 kbit x 16 bits and an access time not exceeding 55 ns, comprising a 12-bits address latch and control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of of including the following combination of figures and letters : IDT71586S or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 Dual port static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 64 kbits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CY7B144 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a storage capacity of 72 kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29x29 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combination of figures and letters: CY7B180 CY7B181 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 Static random-access cache memory of C-MOS technology (C-MOS S-Cache-RAM), with a storage capacity of 144 kbits and an access time not exceeding 30 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions ofwhich do not exceed 21 x 21 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 55187 TC 55188 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 16 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 23 Non-volatile memory consisting of a static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 256 kbits and built-in energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4011 DS 1230 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 Static asynchronous random-access memory of C-MOS technology (C-MOS asynchronous S-RAM), With a storage capacity of 16 kbit x 16 bits , excluding static random-access cache memory (S-Cache-RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 21 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MCM 62995 - 17 MCM 62995-20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 Static random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 kbit x 8 bits and an access time exceeding 55 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HM 62256 MB 84256 PD 43256 TC 55257HY 62C256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 Static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 256 kbits and an access time not exceeding 20 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 38 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MCM 6709CY7B153 CY7B154 CY7B155 CY7B156 HM 6709 A MCN 6708 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 288 kbits and an access time not exceeding 40 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 41 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 55329 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/ 17 Description Rate of autonomous duty (% ) CN code ex 8542 11 25 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a storage capacity of 288 kbits and an access time not exceeding 21 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combination of figures and letters: CY7B173 CY7B174 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 Static random-access memory (S-RAM), with a storage capacity of 1 Mbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 44 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TC 55B4256 TC 55B4257 TC 55B8128 CXK581020 CY7C101 CY7C102 CY7C106 CY7C107 CY7C108 CY7C109 HM 621100A HM 624256 HM 624257 M5M 51004 M5M 51008 MCM 6228 MT 5C1008 TC 551001 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 31 Read only memory, non-programmable in C-MOS technology (C-MOS ROM), with a storage capacity of 256 kbits and a standby current not exceeding 0,03 mA, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x50 mm, with not more than 54 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HN 61256 HN 613256 MB 83256 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 31 Read only memory , non-programmable of C-MOS technology (C-MOS ROM) with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HN 62301 P IMP 23101 MB 83 1000 MB 83 1124 TC 53 1000 P TC 53 1001 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 31 Read only memory , non-programmable of C-MOS technology (C-MOS ROM), with a storage capacity of 8 Mbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 538200 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 18 Official Journal of the European Communities 16 . 12. 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 31 Read only memory, non-programmable of C-MOS technology (C-MOS ROM), with a storage capacity of 16 Mbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 5316200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 UV erasable , programmable, read only memory (EPROM), with a storage capacity of 16 kbits and an access time not exceeding 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 245 W CY 7C 291 W or  other identification markings relating to devices complying with the abovementioned description , 0 ex 8542 11 42 UV-erasable , programmable, read only memory (EPROM), with a storage capacity of 32 kbits and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 27 CX 321 27 CX 322 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 UV erasable , programmable, read only memory (EPROM), with a storage capacity of 64 kbits and an access time not exceeding 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 W CY 7C 263 W CY 7C 268 W CY 7C 269 W or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 ex 8542 11 59 UV erasable or non-erasable, programmable , read only memory (EPROM or PROM), with a storage capacity of 128 kbits and an access time not exceeding 100 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections, with or without a quartz window on the upper surface and bearing: 16 . 12 . 91 Official Journal of the European Communities No L 346/ 19 CN code Description Rate of autonomous duty (% ) ex 8542 11 42 ex 8542 11 59 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters: CY 7C 251 CY 7C 254 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 ex 8542 11 59 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), with a storage capacity of 256 kbits and an access time not exceeding 99 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY 7C 271 CY 7C 274 CY 7C 277 CY 7C 279 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 ex 8542 11 59 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM) with a storage capacity of 1 Mbit and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 40 connections, with or without a quartz window on the upper surface and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B201 CY7B210 CY7B211 or  other identification markings relating to devices complying with the abovementioned description 0 ' ex 8542 11 44 Flash electrically erasable, programmable, read only memory (Flash-E2PROM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 48 F 010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 46 Flash electrically erasable , programmable , read only memory (Flash-E2PROM) with a storage capacity of 2 Mbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 28F020 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 20 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 50 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 16 kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 281624 C 16 28 C 16 28 C 17 38 C 16 52 B 13 AM 2817 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 64 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2864 A28 C 64 AM 2864 BE HN 58C65 MBM 28 C 65 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 128 kbits , in the form of a monolithic circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: X 28128 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 256 kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 42 mm, with not more than 32 connections and bearing:  art identification marking consisting of or including one of the following combinations of figures or of figures and letters : 28256 28 C 256 48 C 256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 52 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AT 28C1024 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/21 CN code Description Rate of autonomous duty (% ) ex 854211 59 Data buffer/ address buffer , for the storage of data from a central processing unit (CPU), a system bus and a memory bus or the storage of addresses from a system bus , a local bus and dynamic random-access memories (D-RAMs), comprising 2 parity error detection circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC 102 HT 102 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 Double row buffer memory, with shift registers and random access memories (RAMs)j in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CRT 9212 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 Write buffer memory of C-MOS technology, with an organization of 4 x 16 bits comprising eight bits of address and eight bits of data , and four-bit parity, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31 x 31 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 79 R 2020 A 79 R 3020 R 2020 / 16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 FIFO (first in, first out), read/write memory of C-MOS technology, with a storage capacity of 64 x 8 bits or 64 x 9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C408A CY7C409A or ,  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 FIFO (first in , first out) read/write memory , with a storage capacity of 7 280 or 9 080 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 36 mm, with not more than 28 connection and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 41101 PD 41102 PD 42101 PD 42102 or other identification markings relating to devices complying with the abovementioned description 0 16 . 12. 91No L 346 /22 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) FIFO (first in , first out) read /write memory of C-MOS technology, with a storage capacity of 512 x 9 bits and an access time not exceeding 40 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C451CY7C420 - 20 CY7C420 - 25 CY7C420 - 30 CY7C420-40 CY7C421-20 CY7C421-25 CY7C421-30 CY7C421-40 CY7C441 or  other identification markings relating to devices complying with the abovementioned description FIFO (first in , first out) read /write memory of C-MOS technology, with a storage capacity of 18 kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C428 CY7C429 CY7C443 CY7C453CY7C439 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 59 ex 8542 11 59 ex 8542 11 59 ex 8542 11 59 ex 8542 11 59 FIFO (first in , first out) read/write memory of C-MOS technology, with a storage capacity of 72 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY7C460 CY7C470 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 FIFO (first in, first out) read /write memory of C-MOS technology, with a storage capacity of 144 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C462 CY7C472 or  other identification markings relating to devices complying with the abovementioned description FIFO (first in , first out) read/write memory of C-MOS technology, with a storage capacity of 288 kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C464 CY7C474 or  other identification markings relating to devices complying with the abovementioned description 16 . 12 . 91 Official Journal of the European Communities No L 346 / 23 CN code Description Rate of autonomous duty (% ) ex 8542 11 59 Programmable, non-erasable, read only memory (PROM), with a storage capacity of 16 kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 7 C 245 7 C 291 7 C 292 HM 6616 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 Programmable, non-erasable, read only memory (PROM) of C-MOS technology with a storage capacity of 36 288 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 16 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XC 1736 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 Programmable , non-erasable , read only memory (PROM), with a storage capacity of 64 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 44 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY7C261 CY7C263 CY7C264 CY7C268 CY7C269 MB7143 MB7144 MB71C44 XC 1764 XC 1765 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 ex 8542 11 64 ex 8542 11 67 Coprocessor of C-MOS technology , for multiple interfacing a parallel system bus to 8 , 16 or 32 bits central processing units (CPUs), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 149 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82389 82C389 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 ex 8542 11 64 ex 8542 11 67 Central processing unit of N-MOS (including H-MOS) technology (N/H-MOS CPU), consisting of one 8x8 bits service memory , one 16 x 16 bits service memory , one 16 x 20 bits service memory, one 32x32 bits service memory, one 8 bits register, one 12 bits register , one 16 bits register and two 20 bits register , one 5-bit counter and a timer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: LSI - 604041855 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /24 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 62 ex 8542 11 64 ex 8542 11 67 ex 8542 11 68 Floating-point arithmetic co-processor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 46 x 53 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : TX 32081 W WTL 3167 3171 74 ACT 8847 79 R 2010 79 R 3010 80287 80387 8087 80C287 CY 7C 602 MC 68881 MG 68882 NCR 32020 NS 32081 NS 32381 R 2010/ 16 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 ex 8542 11 64 ex 8542 11 67 ex 8542 11 68 Text co-processor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : C 82730 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 8,-bit microprocessor of N-MOS (including H-MOS) technology , for the encoding/decoding of data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 53 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8294 Z 8068 Z 9518 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 8-bit microprocessor of C-MOS technology, consisting of a central processing unit (CPU), a memory management unit, a two-channel DMA controller, two-channel programmable 16-bit counter/ timer , a wait-state generator , a two-channel asynchronous serial communication interface (ASCI) and a bus controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 64 A 180 HD 64 B 180 Z 64180 - or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 8-bit microprocessor of C-MOS technology, consisting of a modulation circuit for recording signals , a demodulation circuit for reproducing signals, an error-correction code circuit (ECC), an analogue-to-digital / digital-to-analogue converter, a static random-access memory (S-RAM) interface, an input/output circuit for interfacing a microcontroller or microcomputer, an input/output circuit for interfacing an audio system and a phase locked loop circuit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 100 coonections and bearing: 16 . 12 . 91 Official Journal of the European Communities No L 346 /25 CN code Description Rate of autonomous duty (% ) ex 8542 11 62 (cont'd) an identification marking consisting of or including the following combination of figures and letters : CXD2601 of other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 ex 8542 11 64 8 or 16-bit multiprotocol microprocessor of C-MOS technology, consisting of a central processing unit (CPU), a direct memory access controller , an interrupt controller , a dual port random-access memory (Dual Port RAM) with a storage capacity of 9 216 bit , three timers, a communication processor and three full duplex serial communication controllers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36x36 mm, with not more than 132 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : MC 68302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 8-bit microprocessor of N-MOS (including H-MOS) technology with 16-bit internal architecture, consisting of a central processing unit (CPU), a timing generator, two independent direct memory access (DMA) channels, a programmable interrupt controller, 3 programmable 16-bit timers, programmable memory and external chip selection logic, a programmable wait state generator and a bus controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures: 80188 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 64 8-bit microprocessor of C-MOS technology , with a 16-bit internal structure, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89T713 MB 89T715 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 10-bit microprocessor of C-MOS technology, for text data decoding , comprising a prefix processor for serial to parallel data conversion, a video display processor, a memory access controller, a display memory and an interface circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CF 70064 CF 70095 CF 72301 CF 72305A or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /26 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 64 16-bit microprocessor in N-MOS (including H-MOS) technology, consisting of a central processing unit (CPU), a timing generator , two independent direct memory access (DMA) channels , a programmable interrupt controller , three programmable 16-bit timers , programmable memory and external chip selection logic, a programmable wait state generator and a bus control unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures : 80186 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 16-bit microprocessor of N-MOS technology (including H-MOS), consisting of a central processing unit (CPU), a memory management unit (MMU) and a real address and virtual address operating mode system (OSO), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures : 80286 or  other identification markings relating to devices complying with the abovementioned description 10 ex 8542 11 64 16-bit communications processor of N-MOS (including H-MOS) technology, consisting of a random-access memory (RAM) with a storage capacity of 22 kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 16-bit microprocessor of C-MOS technology , consisting of an arithmetic-logic unit (ALU), a multiplier / accumulator (MAC), an arithmetic-logic shifter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 101 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ADSP2100 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 16-bit microprocessor of C-MOS technology , consisting of a data arithmetic-logic unit (ALU), an address generating unit , three 16-bit address buses , three 16-bit data buses and a programme controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36x36 mm, with not more than 132 connections and bearing: 16 . 12 . 91 Official Journal of the European Communities No L 346/27 CN code Description Rate of autonomous duty (% ) ex 8542 11 64 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : DSP 56116 DSP 56156 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 16-bit microprocessor of C-MOS technology, consisting of a multiplier / accumulator unit, a static random-access memory (S-RAM) with a storage capacity of 256 x 24 bits, a static random-access memory (S-RAM) with a storage capacity of 256 x 16 bits , an address generator, a serial cascade interface , an asynchronous parallel interface, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP 56200 XSP 56200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 16-bit microprocessor of C-MOS technology, consisting of a central processing unit (CPU) and an 8-bit or 16-bit external data bus, contained in a housing the exterior dimensions of which do not exceed 30 x 54 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 80 C 186 80 C 188 80 C 196 80 C 296 Z 70108 Z 70116 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 16-bit microprocessor of C-MOS technology , consisting of a central processing unit (CPU), a memory management unit (MMU), a 2 kbit cache memory , three programmable 16-bit counter / timers, a full duplex universal asynchronous receiver/ transmitter (UART) and 4 direct memory access (DMA) channels , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and . letters: Z 280 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 16-bit communication processor of C-MOS technology , containing a coder/decoder for the conversion of data into serial /parallel signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 380 C 16 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /28 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 67 ex 8542 11 67 32-bit coprocessor of C-MOS technology, for a local area network, comprising a data interface unit, a bus interface unit, a direct memory access (DMA) controller and FIFO (first in, first out) read/write memories with a total storage capacity of 1 536 bits, in the form of a monolithic 1 integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82596 or  other identification markings relating to devices complying with the abovementioned description 32-bit microprocessor of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 38 x 38 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 0 CPU 04041871 NCR 32000 NS 32032 NS 32332 l or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 32-bit microprocessor of C-MOS technology, comprising a floating point arithmetic unit with four 80-bit registers , thirty six 32-bit registers , a cache memory with a storage capacity of 4 kbit and an interrupt controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 37 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 80960KB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 32-bit microprocessor, consisting of one or more random-access memories (RAMs) with a total storage capacity not exceeding 48 kbits and a floating decimal point arithmetical unit with a capacity of 32 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 164 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DSP 32 C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 32-bit microprocessor of C-MOS technology, consisting of a binary arithmetic-logic unit, a floating point arithmetic-logic unit , a decimal arithmetic-logic unit , a control store unit , a virtual memory management unit and registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x48 mm, with not more than 223 connections and bearing:  an identification marking consisting of or including the following combination of figures : 78201441 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346 /29 Rate of autonomous duty (% ) CN code Description ex 854211 67 32-bits microprocessor of C-MOS technology, with an external data bus of 32 bits and an external address bus of 32 bit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or -figures and letters : NS 32C 032 R 2000 / 16 486 80386 80486 79 R 2000 A 79 R 3000 AM 29000 CY7C601 L 64801 MC 68020 MC 68030 MC 68040 NS 32532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 32-bit microprocessor of C-MOS technology, with a 16-bit external data bus and a 24-bit external address bus, with a virtual storage address capacity of 64 terabytes , in the form of a monolithic integrated circuit, contained in a housing die exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 80386 SX or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 67 32-bit microprocessor of C-MOS technology, consisting of a bus controller, a memory controller , a cache controller and a cache memory with a storage capacity not exceeding 512 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 38x38 mm, with not more than 227 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 80386 SL or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 11 67 16-bit microprocessor, with an arithmetic-logic unit (ALU ) of 32 bits , comprising a random-access memory (RAM) with a storage capacity of 8,5 kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 32020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 68 64-bit microprocessor of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 168 connections and bearing:  an identification marking consisting of or including the following combination of figures: 80860 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /30 Official Journal of the European Communities 16 . 12 . 91 Rate of autonomous duty (% ) CN code Description ex 8542 \\ 71 4-bit microcontroller or microcomputer of C-MOS technology , having driver-functions for liquid crystal displays (LCDs), consisting of a read only memory, non-programmable (ROM) with a capacity of 12 kbits and a random-access memory (RAM) with a capacity of 160 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 18 mm, with not more than 60 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 58421 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 4-bit microcontroller or microcomputer of C-MOS technology, consisting of a read only memory, non-programmable (ROM) with a storage capacity of 2 kbit x 8 bits , a dual-tone multi-frequency (DTMF) generator, a random-access memory (RAM) with a storage capacity of 1 kbit , whether or not with another random-access memory (RAM) with a storage capacity of 512 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 42 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: T 6978 TCM 8301 TCM 8302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 4-bit microcontroller or microcomputer of C-MOS technology , consisting of a read only memory, non-programmable (ROM) with a storage capacity of 10 kbits or more but not exceeding 16 kbits and a random-access memory (RAM) with a storage capacity not exceeding 1 536 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 67 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HD 44750 TMP 47 C 200 TMP 47 C 220 TMP 47 C 221 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 4-bit microcontroller or microcomputer of C-MOS technology, consisting of a read only memory, non-programmable (ROM) or of a programmable, non-erasable , read only memory (PROM) with a storage capacity not exceeding 8 kbit x 8 bits , random-access memories (RAMs) with a total storage capacity not exceeding 4 kbits, a dual-tone multi-frequency (DMTF) generator, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 21 x 60 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMP 47 P 855TMP 47 C 452 TMP 47 C 456 TMP 47 C 855 TMP 47 C 858 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346 / 31 Description Rate of autonomous duty (% ) CN code ex 8542 11 71 ex 8542 11 91 4-bit microcontroller or microcomputer , consisting of a read only memory, non-programmable (ROM), or of a programmable, non-erasable, read only memory (PROM), or of a UV erasable, programmable, read only memory (EPROM) with a capacity not exceeding 128 kbits and a random-access memory (RAM) with a capacity not exceeding 5 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 60 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CD 3200-3299 HD 38800 HD 38820 HD 404189 HD 404608 HD 4074608 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 HD 614042 HD 614080 MN 1584531 SMC 6214 SMC 6215 SMC 6234 SMC 6266 SMC 62 L 34 T 7767 BS TMC 0270-0279 TMC 0500-0599 TMC 0980-0989 TMC 1500-1599 TMC 1980-1999 TMP 47 C 1670 TMP 47 C 670 TMP 47 P 1670 TMP 47 P 860 E TP 0310-03299 TP 0450-04599 TP 0480-04899 TP 0500-05999 TSS 200 TSS 400 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 4-bit microcontroller or microcomputer of C-MOS technology, comprising a read only memory, non-programmable (ROM) or a programmable, read only memory (PROM) with a storage capacity of 160 kbits or more and a random-access memory (RAM) with a storage capacity not exceeding 4 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 60 mm, with not more than 64 connections and bearing: an identification marking consisting of or including one of the following combinations of figures and letters: HD 404019 HD 404919 HD 4074019 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 8-bit microcontroller or microcomputer of N-MOS (including H-MOS) technology, consisting of a UV-erasable, programmable, read only memory (EPROM) with a storage capacity of either 14 432 bits, 30 016 bits or 30 208 bits, a random-access memory (RAM) with a storage capacity of either 832 bits or 896 bits, a read only memory, non-programmable (ROM) with a storage capacity of either 920 bits, 1 528 bits or 1 728 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 68705P3 MC 68705R3 MC 68705S3 or other identification markings relating to devices complying with the abovementioned description 0 No L 346 /32 Official Journal of the European Communities 16 . 12. 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 8-bit microcontroller or microcomputer , consisting of a programmable , non-erasable, read only memory (PROM) or a UV erasable, programmable , read only memory (EPROM) with a capacity of 32 kbits and a random-access memory (RAM) with a capacity of 1 kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connections , with or without a quarz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures : 7742 8751 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 8-bit microcontroller or microcomputer of N-MOS (including H-MOS) technology, having peripheral interface functions , consisting of a random-access memory (RAM) with a storage capacity not exceeding 2 kbits , a read only memory, non-programmable (ROM), a programmable, non-erasable, read only memory (PROM) or a UV erasable , programmable, read only memory (EPROM) with a storage capacity of 16 kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 8042 8742 or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 11 71 8-bit microcontroller or microcomputer of C-MOS technology, having a register-to-register architecture, consisting of:  a static random-access memory (S-RAM) with a storage capacity of not more than 4 kbits,  a programmable, non-erasable, read only memory (PROM) or an UV-erasable, programmable, read only memory (EPROM) or an electrically erasable , programmable, read only memory (E2PROM) with a storage capacity of not more than 128 kbits and whether or not comprising: . -  an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity not exceeding 4 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combinations of figures and letters: / 370C010 370C032 370C050 370C052 370C056 370C150 370C156 3700250 370C256 370C310 370C332 370C350 370C352 370C356 370C732 370C756 370C810 370C850 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12. 91 Official Journal of the European Communities No L 346 /33 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 8-bit microcontroller or microcomputer of C-MOS technology, consisting of a random-access memory (RAM) with a storage capacity of 256 bits , a read only memory, non-programmable (ROM) with a storage capacity of 16 kbits , an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of 2 kbits, a dock generator, a 4-bit timer, a serial communications interface and a 14-bit digital-to-analogue converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 29 mm, with not more than 28 connections and bearing: I  an identification marking consisting of or including the following combination of figures and letters : HD 401220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 8-bit microcontroller or microcomputer of C-MOS technology , consisting of a programmable, non-erasable, read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM) with a storage capacity of 60 kbits or more but not exceeding 128 kbits and a random-access memory (RAM) with a storage capacity not exceeding 3 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19x54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 87C51FB 87C54 MC68HC705C8 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description 8-bit microcontroller or microcomputer of C-MOS technology , consisting of a read only memory, non-programmable (ROM) with a storage capacity of 16 kbits , a random-access memory (RAM) with a storage capacity not exceeding 2 kbits , an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of 640 bits , 8-bit two-way converters (ADC/DAC), an analogue multiplexer, and programmable amplifiers for analogue signal control, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20x26 mm, with not more than 100 connections and bearing: 0 ex 8542 11 71  an identification marking consisting of or including the following combination of letters : DAPC or  other identification markings relating to devices complying ' with the abovementioned description 8-bit microcontroller or microcomputer of C-MOS technology , consisting of a random-access memory (RAM) with a storage capacity of 2 kbits , a programmable , non-erasable, read only memory (PROM) or a UV erasable , programmable, read only memory (EPROM) with a storage capacity of 64 kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 52x63 mm, with not more than 68 connections and bearing: 0 No L 346/34 16. 12 . 91Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 11 71 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : 77 C 82 80 C 152 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 8-bit microcontroller or microcomputer of C-MOS technology , consisting of a random-access memory (RAM) with a storage capacity of 4 kbits , a read only memory, non-programmable (ROM) with a storage capacity of 96 kbits, a bootstrap read only memory, non-programmable (bootstrap ROM) with a storage capacity of 1 536 bits, an electrically erasable programmable , read only memory (E2PROM) with a storage capacity of 4 kbits and an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 20 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 68HC11E9 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 8-bit microcontroller or microcomputer of C-MOS-technology, consisting of a read only memory, non-programmable (ROM) with a storage capacity of 192 kbits, a random-access memory (RAM) with a storage capacity of 4,5 kbits and an arithmetic coprocessor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: CXP80524 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 8-bit microcontroller or microcomputer of C-MOS technology, consisting of a random-access memory (RAM) with a storage capacity of 3 kbits , either a read only memory, non-programmable (ROM) or a programmable , non-erasable , read only memory (PROM) or an UV erasable, programmable , read only memory (EPROM), with a storage capacity of 128 kbits , an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 58 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 37450E8 M 37450M8 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346 /35 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 8-bit microcontroller or microcomputer having universal peripheral interface functions , consisting of a random-access memory (RAM) with a storage capacity of 1 kbit , a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 2 kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connections, with a quartz window on the upper surface, and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 8742 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 % 16-bit microcontroller or microcomputer of N-MOS technology (including H-MOS), comprising at least one read only memory , non-programmable (ROM) with a storage capacity of 510 x 13 bits or a UV erasable , programmable, read only memory (EPROM) with a storage capacity of 512 x 13 hits, a random-access memory (RAM) with a storage capacity of 2 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 37 mm, with not more than 28 connections and hearing:  an identification marking consisting of or including one of the following combinations of figures and letters: PD 7720 PD 77 P 20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 8-bit microcontroller or microcomputer of C-MOS technology, with a 16 bit internal structure, consisting of a random-access memory (RAM) with a storage capacity of 2 kbits or more, a read only memory, non-programmable (ROM) or a programmable non-erasable read only memory (PROM) or a UV-erasable , programmable, read only memory (EPROM) with a storage capacity of 64 kbits or more , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89713 MB 89715 MB 89P713 MB 89P715 MB 89W715 6r  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 8-bit microcontroller or microcomputer of C-MOS technology with a 16-bit internal structure, consisting of a random access memory (RAM) with a storage capacity of 2 kbits, 20 input-output ports , a comparator input port, 2 asynchronous channels with programmable transfer rates , an interrupt controller, 2 direct memory access (DMA) channels , and two 16-bit counters, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 70320 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346/ 36 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 73 8-bit microcontroller or microcomputer of C-MOS technology, consisting of an arithmetic-logic unit (ALU) of 16 bits, a read only memory , non-programmable (ROM) with a storage capacity of 128 kbits, a random-access memory (RAM) with a storage capacity of 2 kbits , an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 42 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: PD 78C14 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 16-bit microcontroller or microcomputer , consisting of a read only memory, non-programmable (ROM) or a programmable/ non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity not exceeding 128 kbits, a random-access memory (RAM) with a storage capacity not exceeding 6 kbit , an analogue-to-digital converter with sample/hold , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 8396 8397 8796 83C196 83C198 87C196 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 16-bit microcontroller or microcomputer of C-MOS technology, consisting of an arithmetic-logic unit (ALU), a multiplier/ accumulator (MAC), an arithmetic-logic shifter, a static random-access memory (S-RAM) with a storage capacity of 48 kbits, a static random-access memory (S-RAM) with a storage capacity of 16 kbits and a programmable timer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: ADSP 2101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 24-bit microcontroller or microcomputer of C-MOS technology, consisting of a read only memory, non-programmable (ROM) with a storage capacity of 60 kbits or more, random-access memories (RAMs) with a total storage capacity of 12 kbits or more and a 24-bit floating point data arithmetic unit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 135 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MB 86220 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/ 37 Description Rate of autonomous duty (% ) CN code ex 8542 11 74 16-bit microcontroller or microcomputer, with an arithmetic-logic unit (ALU) of 32 bits , consisting of random-access memories (RAMs) with a total storage capacity not exceeding 160 kbits , a read only memory, non-programmable (ROM) or a UV erasable, programmable , read only memory (EPROM) with a storage capacity not exceeding 128 kbits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 29 x 54 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 320 10 320 11 320 C 10 320 C 15 320 C 17 320 C 25 320 C 50 320 C 51 320 E 15 320 E 17 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 32-bit microcontroller or microcomputer of N-MQS (including H-MOS) technology, consisting of 24 registers of 32 bits and a random-access memory (RAM) with a storage capacity of 2 kbits, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 24 x 24 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HGC 6127 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 32-bit microcontroller or microcomputer , consisting of one or more random-access memories (RAMs) with a total storage capacity not exceeding 48 kbits, a read only memory, non-programmable (ROM) with a storage capacity not exceeding 128 kbits and a floating decimal point arithmetical unit with a capacity of 32 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 45 x 53 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP 32 MB 86232 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 32-bit microcontroller or microcomputer of C-MOS technology, consisting of 2 random-access memories (RAMs) with a total storage capacity of 64 kbits and a read only memory, non-programmable (ROM) with a storage capacity of 128 kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 69 x 74 mm, with not more than 325 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 320 C 30 320 C 40 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /38 Official Journal of the European Communities 16 . 12 . 91 - CN code Description Rate of autonomous duty (% ) ex 8542 11 74 ex 8542 11 75 32-bit microcontroller or microcomputer of C-MOS technology , consisting of a system integration module (SIM) with configuration register, a random-access memory (RAM) with a storage capacity of 16 kbits , a time processor unit (TPU) with 16 independent programmable channels, a serial peripheral interface and a serial communications interface, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 68332 or  other identification markings relating to devices complying with the abovementioned description 56-bit microcontroller or microcomputer of C-MOS technology, consisting of 4 bidirectional busses of 24 bits , 3 read only memories , non-programmable (ROMs) with a total storage capacity of 12,75 kbits or 102 kbits and 2 or 3 random-access memories (RAMs) with a total storage capacity of 12 kbits or 24 kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x48 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 0 I DSP 56000 DSP 56001 II ex 8542 11 75 ex 8542 11 77 or  other identification markings relating to devices complying with the abovementioned description 96-bit floating-point dual port microcontroller or microcomputer of C-MOS technology, consisting of a random-access memory (RAM) with a storage capacity of 32 kbits and 2 random-access memories (RAMs) each with a storage capacity of 16 kbits and a read only memory , non-programmable (ROM) with a storage capacity of 2 kbits and 2 read only memories, non-programmable (ROMs) each with a storage capacity of 16 kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 223 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DSP 96002 or  other identification markings relating to devices complying with the abovementioned description Gate array of C-MOS technology, with metal gates, with an operating voltage of 12 V, with not less than 637 two-input functions, having within the array a digital code produced by an electron beam, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x29 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : FB 215 or  other identification markings relating to devices complying with the abovementioned description 0 0 7 16 . 12 . 91 Official Journal of the European Communities No L 346/39 CN code Description Rate of autonomous duty (% ) ex 8542 11 77 Video gate arrays programmed to control graphics and memory , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combination of letters or of figures and letters: 82 C 451 82 C 452 84 C 451 PVGA WD90C00 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 80 Programmable logic device of C-MOS technology, with a programmable AND array, fixed OR array , not more than 32 inputs and not more than 12 outputs, whether or not with registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16 P 8 16 RP 4 C 16 L 8 C 16 R4 C 16 R 6 C 16 R 8 C 20 G 10 C 22 V 10 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 80 Programmable logic device, of BiMOS technology, with programmable AND array, comprising 384, 768 or 6 400 gates, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B326 CY7B336 CY7B337 CY7B338 CY7B339 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 80 Programmable logic device of C-MOS technology, non-erasable or UV-erasable, containing 500 logic gates or more , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 85 x 124 mm, with or wihout a quartz window on the upper surface, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 16L8-W 16 R4-W 16R6-W 16 R8-W 22 V10 -W CY7C330 CY7C331 CY7C332 CY7C342 CY7C343 CY7C344 CY7C345 CY7C361 EP 600 EP 610 EP 630 EP 910 EP 1800 EP 1810 EP 1830 EPM 5032 EPM 5064 EPM 5128 EPM 5130 EPM 5192 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 80 Non-volatile, programmable logic device of C-MOS technology, consisting of not more than 2 000 gates with not more than 69 in-/outputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ACT 1010 ACT 1020 or  other identification markings relating to devices complying with the abovementioned description 7 No L 346 /40 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (%) ex 8542 11 82 ex854211 95 Analogue-digital monolithic integrated circuit, capable of controlling brushless motors and keeping their speed constant, contained in a housing the exterior dimensions of which do not exceed 9x25 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MGA 3015 A SSI 590 UC 1633 UC 1634 UC 3633 UC 3634 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Buffer manager and controller of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 325 1TU9-0301 WD 11 C 00-22 WD 12 C 00-22 WD 83 C 580 WD 83 C 583 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Buffer manager and controller of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: WD 1015 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Burst error processor (BEP) of N-MOS (including H-MOS) technology, for detecting and correcting multiple errors derived from a line of magnetic discs, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 9520 AM 9521 Z 8065 or  any other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology, for controlling a system bus , static or dynamic random-access memory (S-RAM or D-RAM) and 4-channel direct memory access (DMA), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: OTI 031 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/41 CN code Description Rate of autonomous duty (%) ex 8542 11 82 Bus controller of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82308 82 C 88 CA 91C014 TACT 83443 82309 82 C 211 GC 181 VIC 068 82355 82 C 288 L1A 4601 VL 82 C 331 82358 82 C 301 MSM 6307 VL 86 C 410 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology , for system buses and peripheral buses and for the generation of clock signals (System Controller), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Monochrome display controller (MDC) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : M 50452 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Cathode-ray tube controller (CRTC) of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 62 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 8052 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Cathode-ray tube controller (CRTC) of C-MOS technology in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 32 x 62 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 434 MB 89321 MB 89322 V 6363 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /42 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 82 Cathode-ray tube video controller, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 33x62 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82 C 453 CRT 97 C 11 WD 90 C 10 CRT 9007 VL 86 C 310 WD 90 C 11 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology, for cathode-ray tubes and liquid-crystal displays (CRT and LCD controller), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 160 connections, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82 C 425 CL-GD6410 V6355-DJ or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Driver circuit of C-MOS technology, for liquid crystal displays (LCD-driver), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 20 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HD 44100 HD 44780 HD 66100 LC 7582 MSM 5259 MSM 5298 MSM 5299 MSM 5839 SED 1600 SED 1610 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Display controller and character generator (DCCG) of C-MOS technology, for liquid-crystal dot-matrix display system, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 26 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HD 61830 LH 5821 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Graphic display controller (GDC) of N-MOS technology (including H-MOS), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 52 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 82720 Z 7220 A or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/43 CN code Description Rate of autonomous duty (% ) ex 8542 11 82 Graphics controller of C-MOS technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters or letters : 82 C 431 82 C 435 82 C 441 OTI 067 PEGA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Colour selection controller of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 433 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Video controller for graphic and memory functions, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 52 mm, with not more than 128 connections and bearing:  an identification marking consisting of or including the following combination of figures and . letters : AVGA1 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Programmable advanced video display controller (AVDC) of N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 55 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCN 2674 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 82 Contention resolving controller of a local area network (LAN), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: WD 83 C 603 WD 83 C 690 82586 82588 82590 82592 AM 7990 COM 9026 DP 8390 DP 83932 MB 86950 WD 80 C 24 WD 83 C 503 WD 83 C 510 or I .  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /44 Official Journal of the European Communities 16 . 12. 91 CN code Description Rate of autonomous duty (%) ex 8542 11 82 Control circuit of C-MOS technology, operating at 12 MHz consisting of a programmable interval timer , a clockgenerator, two direct memory access controllers and a memory mapper, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82231 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Circuit with a multimaster bus , of C-MOS technology, for controlling a local channel in 16 bits automatic data-processing machines, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 82303 82304 82306 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology, for controlling the sequence of 4-bit addresses for execution of instructions in a microprogramme memory, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY2909 CY2911 CY7C909 CY7C911 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Seven-channel, programmable, direct memory access (DMA) controller , of C-MOS technology, comprising 2 eight-channel programmable interrupt controllers and 5 programmable 16-bit timers/counters, in the form of a monolithic integrated circuit, containing in a housing the exterior dimensions of which do not exceed 32x32 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures: 82357 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Four-channel control circuit of C-MOS technology, for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 4 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 22 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: UCN5813 or  other identification markings relating to devices complying with the abovementioned description 0 16. 12 . 91 Official Journal of the European Communities No L 346/45 Description Rate of autonomous duty (% ) CN code ex 8542 11 82 Eight-channel control circuit of C-MOS technology , for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5801 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Monolithic integrated circuit with at least 16 analogue switching elements , of C-MOS technology, for controlling signals of 20 Hz or more but not exceeding 20 000 Hz, capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V, contained in a housing the exterior dimensions of which do not exceed 16 x 40 mm, with not more than 42 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 9164 N TC 9177 P TC 9184 P or  other identification markings relating to devices complying with the abovementioned description1 0 ex 8542 11 82 Control circuit of C-MOS technology, for the management of asynchronous cycles of a 32-bit central processing unit (CPU), of a direct memory access (DMA) circuit and of a multimaster bus, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 321 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology, consisting of two direct memory access (DMA) controllers, two interrupt controllers, a timer/counter and a memory mapper, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connections and bearing: '  an identification marking consisting of or including one of the following combinations of figures and letters : 82C206 82C316 GC 101 SX HT 101 SX or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control and management circuit containing 2 direct memory access (DMA) controllers, 2 interrupt controllers, 2 serial port controllers, one parallel port controller and a power management circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm, with not more than 196 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82360SL or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /46 Official Journal of the European Communities 16 . 12. 91 CN code Description Rate of autonomous duty (%) ex 8542 11 82 Control circuit of C-MOS technology, providing signalling protocol for interfacing master buses and slave buses , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74ACT2440 SN 74ACT2441 Or '  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology, for controlling a local channel and a central processing unit (CPU), capable of generating cycles for video graphic array and memory , comprising a circuit for direct memory access (DMA) and memory refresh , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C221 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology, for controlling and interfacing signals between a central processing unit (CPU), memory and input/output interfaces, comprising circuits for refreshing dynamic random-access memories (DRAMs), for decoding of addresses , for generating clock signals and monitoring data transfer interrupt signals, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 344 S 0602 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology , for multiplexing the address bus of a central processing unit (CPU), consisting of 41 bus control circuits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 82 C 103 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Memory management unit of N-MOS (including H-MOS) technology (N/H-MOS MMU), with an addressing capacity not exceeding 4 Gbytes , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 82 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 0404 1872 68451 NS 32082 NS 32382 TX 32082 W or  other identification markings relating devices complying with the abovementioned description 0 16 . 12. 91 Official Journal of the European Communities No L 346/47 CN code Description Rate of autonomous duty (% ) ex 8542 11 82 Memory management unit (MMU) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 53 mm, with not more than 244 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C604 CY7C605 MC 68851 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Memory control circuit of C-MOS technology, operating at a rate of 10 MHz or more, with a video-memory access, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 222 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Memory control circuit of C-MOS technology, operating at a rate of 16 MHz or more, with a memory access of 32 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control and management circuit for cache memories, of C-MOS technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of hich do not exceed 39 x 39 mm, with not more than 196 connections and bearing: an identification marking consisting of or including one of the follo^ving combinations of figures or figures and letters : 82385 82395 82485 A 38202 T 9490 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Direct memory access (DMA) controller, comprising the detection and the control of the refreshment of dynamic random-access memories (D-RAMs), of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VC 2730-000 1 C or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /48 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 82 Dynamic random-access memory controller (D-RAM controller), capable of multiplexing addresses , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 63 mm, with not more than 196 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 82359 82 C 08 THCT 4502 VL 4502 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Dynamic random-access read/write memory Controller of C-MOS technology , capable of addressing memory by page (page mode operation) and simultaneous processing (interleaving) of separate memories , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connections and bearing:  an identification marking consisting of or induding one of the following combinations of figures and letters : GC 113 HT 113 VL82C320 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology for dynamic random-access memories (D-RAMs), with an address buffer for upper address-bits , a memory decoder and a speaker controller, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 82C102 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Input-output circuit of N-MOS (including H-MOS) technology for data control, equipped with a timing control with a static random-access memory (S-RAM) with a storage capacity of 128 x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one qf the following combinations of figures or figures and letters : 6532 CO 10750 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit , of N-MOS (including H-MOS) technology , for data/address flows from the central processing unit (CPU), inputs/outputs and the main memory, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: CIM 1456 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/49 CN code Description Rate of autonomous duty (% ) ex 8542 11 82 Control circuit for data block transfer between dynamic memory and peripherals (DMA transfer controller or *DTC), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 38 x 63 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 82307 82380 82 C 223 GC 183 HD 68450 L1A 4599 WE 32104 Z 8516 Z 9516 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Cohtrol circuit of C-MOS technology for DC electric motors, comprising a circuit to monitor power supply, a circuit to store and decode addresses and to multiplex data , an 8-bit digital to analogue converter and 5 amplifiers, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: GC 27 GC 45 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Floppy-disc controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures: FE 2100 L 1 A 0519 OTI 033 G 70360 - 33 MB 8931 1 WD 16 C 92 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Hard-disc controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x53 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1454-001 ADS 10C00 HDC 9224 HDC 9234 PD 7261 PD 7262 WD 1010 WD 2010 WD 5010 WD 5011 WD 42C22 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Error detection and correction circuit of N-MOS (including H-MOS) technology , capable of detecting and correcting single bit errors and detecting all double bit errors, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures : 8206 nr No L 346 / 50 Official Journal of the European Communities 16 . 12. 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 82 (cont'd)  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Interpolation pulse generator, of C-MOS technology, for controlling geometrical functions , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3701 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Logic control circuit of N-MOS (including H-MOS) technology, consisting of one 7-bit register , three timers, one multiplexer, sequential and combining networks intended to perform control operations, decodifying logic, error detection and management logic and a timing network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MIC 0482 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology, for a microprogramme, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 2910 CY 7C 910 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit of C-MOS technology, for multiplexing microprocessor data lines to a system data bus, peripheral data bus and memory data bus, comprising a 16-bit data bus, six 8-bit multiplexers, 40 buffered bus drivers and a data parity coder/decoder, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 82C104 or I  other identification markings relating to devices complying with the abovementioneddescription 0 ex 8542 11 82 Multiprotocol control circuit for the serial transmission of data of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 1 MC 2652 MC 68652 SCN 2652 SCN 68652 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12. 91 Official Journal of the European Communities No L 346 /51 CN code Description Rate of autonomous duty (% ) ex 8542 11 82 Control circuit of C-MOS technology, for the control of constant power supply of 60 V / 500 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5816 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit , of C-MOS technology, for monitoring the tension of random-access memories (RAMs) in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 2201 BQ 2202 BQ 2204 BQ 2502 BQ 2503 DS 1210 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Sequence control circuit of N-MOS (including H-MOS) technology, consisting of one 32-bit register, three 16-bit registers, one 16 x 16-bit service memory, one 7 x 17-bit last-in-first-out (LIPO) memory, one adder circuit, decodifying logic, priority logic, error detection and management logic, one 16-bit multiplexer, one 8-bit counter and a timing network, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: CSS 0484 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Sequence control circuit for image processors of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 50 x 50 mm, with not more than 145 connections and bearing:  an identification marking consisting of or including die following combination of figures and letters: XL 8236 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Sequential data control circuit for interface between a hard-disc memory unit and the memory control unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x54 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC010 AIC610L OMTI505 CL SH260 CL SH350 AIC 100 AIC 6190 CL SH250 CL SH265 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /52 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 82 Serial communication controllers , with 2 independent full duplex channels with a capacity of 1,6 Mbits / sec or more but not exceeding 4 Mbits/sec, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 62 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combination of figures and letters: PD 72001 SCN 68562 Z 80 C 30 Z 85 C 30 Z 85 C 35 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Serial and parallel communication controller of C-MOS technology, comprising 2 universal asynchronous receiver/ transmitters (UARTs), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82C605 82C606 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Controller for servo-devices of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Timing control unit (TCU) with two-phase cycle for central processing unit (CPU) and memory management unit (MMU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x33 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: NS 32201 NS 32 C 201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 Control circuit for the universal asynchronous transmission and the separation of data and interface for peripherals, of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 27 x 27 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 607 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346 / 53 CN code Description Rate of autonomous duty (% ) ex 8542 11 84 Bus interface circuit of C-MOS technology , for interfacing a 8- or 16-bit address/data peripheral bus or memory bus to a 32-bit address / data bus of a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: GC 133 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Bus interface circuit in C-MOS technology , for the control of communication lines comprising a numerical bus, two independent receivers and a transmitter consisting of a FIFO (first in, first out) memory, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 52 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: HS 3282 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Bus interface circuit with a programmable data transfer rate , of N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28x28 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38030 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Bus interface circuit of C-MOS technology, for synchronous/asynchronous data transfer between a microprocessor and control circuits, in die form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 6250 ESP 216 ESP 226 FAS 216 FAS 226 FAS 236 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Bus interface for graphic controllers, of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of letters: PBI or  other identification markings relating to devices complying with the abovementioned description 0 No L 346/54 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (%) ex 8542 11 84 Bus interface circuit of C-MOS technology, for the management of I / O data flow in signal lines, with 4 independent transceivers , a circuit with 4 x 2-input NAND gates , a circuit with 4 x 2-input AND gates , a separator circuit, a flip-flop circuit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: FE 3030 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Control circuit for bus interface, functioning as an adaptor between the central processing unit (CPU) and the external control units , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 63 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NCR 5380 NCR 53 C 80 WD 33 C 92 NCR 5381 NCR 53 C 90 WD 33 C 93 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Enhanced programmable communications interface (EPCI), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures: 2661 68661 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 ex 8542 11 95 Serial interface, capable of implementing the data stream encoding, decoding and associated control functions for a local area network (LAN), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8002 82501 AM 7991 COM 91 C 32 8023 82 C 501 COM 9032 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Interface circuit for a text data decoder of C-MOS technology, capable of data-slicing, dock regeneration and synchronization separation, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CF 72303 CF 72306 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/55 CN code Description Rate of autonomous duty (% ) ex 8542 11 84 Interface circuit of C-MOS technology , for signals between a peripheral hard-disc memory unit and a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 62 mm, with not more than 80 connections and bearing: an identification marking consisting of or including one of the following combinations of figures and letters : AIC 560 L OMTI 5090 (OMTI 20509) DP 8466 WD 11C 00-17 OMTI 5080 (OMTI 20508 ) WD 14 C 00-17 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Flow meter interface of BiMOS technology, consisting of 16 amplifiers, 3 digital-to-analogue converters , an analogue-to-digital converter, filters , a sample and hold circuit , an oscillator, a phase locked loop (PLL) circuit and a serial interface circuit for a microprocessor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures arid letters : AD75027 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Interface circuit of C-MOS technology , for a keyboard with a capacitive matrix, capable of matrix scanning and detection , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 52 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures : 22-00958-000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Interface circuit of C-MOS technology, between 32-bit microprocessors and 16-bit peripheral units and for controlling dynamic random-access memories (D-RAMs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82335 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Interface circuit of C-MOS technology, capable of interfacing between a graphic microprocessor, dynamic random-access memories (D-RAMs) and a colour palette register, generating local memory address and control signals for the graphic microprocessor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions ofwhich do not exceed 30 x 30 mm, with not more than 132 connections and bearing: No L 346 /56 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 84 an identification marking consisting of or including the following combination of figures and letters :(cont'd) TMS 34092 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Bus controller and interface of C-MOS technology , comprising one or two direct memory access (DMA) controllers, one or two interrupt controllers and a timer/ counter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82C100 82C300 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Control and interface circuit for controlling a bi-directional 32-bit data/ address flow between several buses, capable of operating in data mode with parity check, in data mode without parity check and in address mode, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including the following combination of figures: 82352 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Interface and control circuit of C-MOS technology, for controlling data communication between a system bus interface and peripheral units , comprising a system interface gate, a microprocessor gate and a direct memory access (DMA) gate , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 1TU1 1TU2 0301 0301 1TV3-0301 1TV3-0302 1TV4-0301 1TV4-0302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Control and interface circuit of C-MOS technology, capable of receiving, processing and transmitting subscriber data in a digital network, comprising a line interface unit , a multiplexer, an audio processor , a data link controller, a microprocessor interface and an oscillator, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 79C32A or  other identification markings relating to devices complying with the abovementioned description 0 16. 12 . 91 Official Journal of the European Communities No L 346 /57 CN code Description Rate of autonomous duty (% ) ex 8542 11 84 0 ex 8542 11 84 0 ex 8542 11 84 Interface and control circuit of C-MOS technology, for interfacing and controlling the data sequence between an automatic data-processing machine and a rigid disc storage unit , comprising a dual-port buffer memory manager, a sequencer control circuit , a micrprocessor interface and a bus interface having 24 mA drivers, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC-6060 SSI 32C260 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology , for a floppy disc-unit and data transfer rate, for precompensation of write signals , for data separation, for clock-signal generation and for interfacing a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26x62 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of die following combinations of figures or figures and letters : 82077 DP 8473 WD 37C65 WD 57C65 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit of C-MOS technology, for interfacing dynamic random-access memory (D-RAM) to a local channel and a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC 182 L5A 6031 or  other identification markings relating to devices complying with the abovementioned description Bus control and interface circuit of C-MOS technology, assuring the functions of interruptions control, of refreshing dynamic random-access memory (D-RAM), of parallel port control and address decoding, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33x33 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: GC186 L1A4982 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit of C-MOS technology, for controlling a keyboard and a pointing device (so-called 'mouse'), consisting of two serial communication controllers, a bidirectional parallel port controller, an interrupt controller and a timer/ counter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 0 ex 8542 11 84 0 ex 8542 11 84 OTI-032 or v  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 58 Official Journal of the European Communities 16 . 12. 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 84 Control and interface circuit for central processing unit (CPU) of C -MOS technology, comprising a control unit for the refreshment of memories, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Control and interface circuit of C-MOS technology, for a central processing unit (CPU ) and random-access memory (RAM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : GC 132 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Interface and control circuit of C-MOS technology, capable of interfacing between a graphic microprocessor, dynamic random-access read/write memories (D-RAMs) and an automatic data-processing machine expansion bus, comprising a sequence controller, an address mapper, a data mapper, registers , a display controller and an access arbitration circuit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 34096 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Control and interface circuit between a 32-bit microprocessor and a floating point coprocessor, of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 54 x 54 mm, with not more than 299 connections and bearing:  an identification marking consisting of or including the following combination of ' figures and letters : CY 7 C 608 L 64802 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Control and interface circuit of C-MOS technology , operating at 12 MHz, consisting of a clock generator , a bus controller for a microprocessor, a timer , two programmable interrupt controllers and an interface for numeric coprocessor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82230 or  other identification markings relating to devices complying with the abovementioned description 0 16. 12 . 91 Official Journal of the European Communities No L 346/ 59 CN code Description Rate of autonomous duty (% ) ex 8542 11 84 Control and interface circuit of C-MOS technology , comprising 2 interrupt controllers , three 16-bit programmable timer-counters, a real time clock and a numeric microprocessor interface , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TACT 82303 PB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Control and interface circuit of C-MOS technology , comprising 48 mA drivers , registers, an 18-bit direct memory access (DMA) interface, 8-bit microprocessor bus and a parity generator and checker, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: NCR 53C94 NCR 53C95 NCR 53C96 or * .  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 Cathode-ray tube control and interface circuit of C-MOS technology, capable of controlling graphic modes EGA and VGA, interfacing between a graphic microprocessor, dynamic random-access memories (D-RAMs) and a colour palette register, clock generation and multiplexing pixel data, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 34098 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Arithmetic-logic unit (ALU) of C-MOS technology, with a capacity of 16 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY7C9101 CY7C9115 CY7C9116 CY7C9117 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Arithmetic-logic unit of C-MOS technology (C-MOS ALU), with a capacity of 32 bits, for image processors, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 50 x 50 mm, with not more than 145 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XL 8237 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 60 Official Journal of the European Communities 16 . 12. 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 86 Arithmetic-logic unit (ALU) of C-MOS technology , with a capacity of 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY 2901 CY7C 901 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Arithmetic-logic unit of N-MOS (including H-MOS) technology (N/H-MOS ALU), consisting of one 32-bit register, one 24-bit register, one 4-bit register, 12 1-bit registers, two 16 x 24-bit service memories , one logic network performing arithmetic and logic operations, decodifying logic, and error detection and management logic, one 8-bit counter and a timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ALU 0486 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 8-bit (octal) buffer / line driver of C-MOS technology , with a propagation delay not exceeding 9,5 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT240 74FCT241 74FCT244 74FCT540 74FCT541 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 8-bit identity comparator of C-MOS technology, with a propagation delay of not more than 7,2 ns, capable of bit for bit comparison of 2 words of not more than 8 bit each , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 74FCT521 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 8-bit (octal) transparent latch of C-MOS technology , with a propagation delay not exceeding 12 ns , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 74FCT373 74FCT533 74FCT573 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/ 61 CN code Description Rate of autonomous duty {% ) ex 8542 11 86 8 , 9 or 10-bit bus interface latch of C-MOS technology, with a propagation delay not exceeding 20 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT841 74FCT843 74FCT844 74FCT845 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 8-bit (octal) register of C-MOS technology , with a propagation delay not exceeding 11 ns, consisting of 8 D-type-flip-flops, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT374 74FCT534 74FCT574 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 8-bit (octal) bidirectional transmitter/receiver of C-MOS technology, with a propagation delay not exceeding 11 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT245 74FCT645 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Analogue-to-digital converter of C-MOS technology, capable of driving a 3,5 digit liquid crystal or light emitting diode (LED) display , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICL7106 ICL7116 ICL 7126 ICL 7137 ICL 7107 ICL 7117 ICL 7136 MAX 136 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 7-channel analogue-to-digital converter with a capacity of 15 bit per channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MAX 133 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /62 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 86 8-bit analogue-to-digital parallel converter of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combinations of figures and letters : IDT 75C48 IDT 75C58 MP 7683 MP 7684 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 ex 8542 11 98 12-bit analogue-to-digital converter, incorporating a voltage reference and clock, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 55 mm, with not more than 60 connections and bearing:^  an identification marking consisting of or including one of the following combinations of figures and letters : AD 574 A TSC7109 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 16-, 18- or 20-bit analogue-to-digital converter of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one the following combinations of figures and letters: CS 5016 CS 5101 CS 5102 CS 5116 CS 5126 CS 5316 CS 5317 CS 5326 CS 5327 CS 5328 CS 5329 CS 5336 CS 5337 CS 5338 CS 5339 CS 5346 CS 5349 CS 5501 CS 5503 CS 5505 CS 5506 CS 5507 CS 5508 DSP 56ADC16 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Analogue-to-digital signal converter, containing amplifiers, . digital-to-analogue and analogue-to-'digital converters with a supply voltage of 12V ±10% and a digital serial interface with asynchronous receiver/ transmitter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 75002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Audio digital-to-analogue converter of C-MOS technology , with a dynamic range of 93 db or more, comprising an internal voltage reference, in the form of a monlithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CS.4328 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/63 CN code Description Rate of autonomous duty (% ) ex 8542 11 86 8-bit digital-to-analogue converter of C-MOS technology , capable of double buffering 8-bit words and of 4-quadrant multiplication , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 1 1 x 27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DAC 0830 DAC 0831 DAC 0832 or  other identification markings relating to devices complying with the abovementioned description * 0 ex 8542 11 86 Quadruple 12-bit digital-to-analogue converter of BiMOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18x40 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: AD 664 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Clock circuit of C-MOS technology consisting of a 64-bit clock counter, a 64-bit state register , an oscillator and a control logic circuit for the reading and writing cycles, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 59 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TOD 0815 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Clock circuit of C-MOS technology, with audio and with or without hour-count output, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 7910 SVM 5530 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of goods falling within Chapter 91 (a) 0 ex 8542 11 86 Clock / calendar circuit of C-MOS technology, incorporating a quartz crystal oscillator, independent timer registers and a timer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 58274 MM 58167 MM 58174 A or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 64 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 86 Clock/calendar circuit of C-MOS technology , incorporating a programmable generator for periodic interruptions and square waves , and a static random-access memory (S-RAM) with a storage capacity of 400 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 146818 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Clock generator and controller for microprocessors of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 24 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 284 82 C 84 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Clock generator for a graphics controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICS 1394 PCLK 1 PCLK 2 WD90C61 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Clock-generator of C-MOS technology, for the generation of clock and control signals for a digital to analogue video converter with random-access memory (RAMDAC), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Bt438 Bt439 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Generator of C-MOS technology, for a user-definable cursor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : Bt431 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12. 91 Official Journal of the European Communities No L 346 /65 Rate of autonomous duty (% ) CN code Description ex 8542 11 86 Programmable asynchronous communication element circuit of C-MOS technology, for the asynchronous transmission and reception of data, comprising a FIFO (first in , first out) read/write memory with a storage capacity of 128 bits and at least one serial input/output channel and a bi-directional parallel channel, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16C551 16C552 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Address comparator of C-MOS technology , consisting of one or more static random-access memories (S-RAMs), a parity generator, a parity checker and one or more comparators, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 65 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: SN 74 ACT 2151 SN 74 ACT 2152 SN 74 ACT 2153 SN 74 ACT 2154 SN 74 ACT 2156 SN 74 ACT 2157 SN 74 ACT 2158 SN 74 ACT 2159 SN 74 ACT 2160 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Data compression / decompression circuit of C-MOS technology , comprising 2 direct memory acces (DMA) ports, a static random-access memory (S-RAM) interface and a microprocessor interface, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 28 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1XH4-0301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Image compression /decompression circuit of C-MOS technology, capable of real time RGB to YUV colour components conversion, comprising a video bus interface, a pixel data stream compression/decompression unit and a microprocessor bus interface, in , the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: CL 550 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Computing unit without an internal programme sequencer for the multiplication or processing of fixed and floating point numbers, of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 42 x 42 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ADSP 3210 ADSP 3220 or No L 346 / 66 Official Journal of the European Communities 16 . 12 . 91 CN code Description Kate ot autonomous duty (% ) ex 8542 11 86 (cont'd)  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 8-channel demodulator/ filter of BiMOS technology, m the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: AD 75030 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 ex 8542 11 98 Smoke detector operating in a temperature range of - 20 °C or more but not exceeding 60 °C, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9x23 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 14467 MC 14468 MC 14471 MC 145010 CS 235 V 24216 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Scan and signal distributor of C-MOS technology, consisting of a data and clock extraction unit, a control unit , a contact bounce elimination circuit, a current source control unit , a 17-bit shift register and a data output formatting unit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connections and bearing:  an identificatidn marking consisting of or including the following combination of figures and letters: QMV 16 or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 86 Encoder/decoder of C-MOS technology , for the conversion of data into NRZ (Non-Return-to-Zero) format or RLL (Run-Length-Limited) format, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 61158 CL-SH110 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Encoder/decoder circuit of C-MOS technology, using Manchester code (MED) for the transmission of data in continuous flux with a repeater mode, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: HD 6409 or  other identification markings relating to devices complying with the abovementioned description 0 16. 12 . 91 Official Journal of the European Communities No L 346/67 CN code Rate of autonomous duty (% ) Description ex 8542 11 86 Linear phase digital filter of C-MOS technology, capable of filtering phase periods into a 24 bits serial format, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: CS 5322 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Modulator / demodulator of C-MOS technology (C-MOS-Modem), for full duplex data-transfer via a telephone line at a rate of 2 400 bits per second and for half duplex transfer of image telegraphy (facsimile) at a rate of 4 800 or 9 600 bits per second, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SC 11046 SC 11054 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Echo and reverberation module, comprising a multiplier/ accumulator, two random-access memories (RAMs) with a total storage capacity of 4 kbits and a read only memory, non-programmable (ROM) with a storage capacity of 12 kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceeid 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: VC5344 VC5909 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 8 x 8-bit multiplier accumulator (MAC) of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: ADSP 1008 -A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Adaptive differentiated pulse code modulation circuit of C-MOS technology , for encoding/decoding speech and data, having 8 independent channels with a bandwith of 8 kHz and capable of full and half duplex data-transfer at a rate of 32 000 bits per second, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions ofwhich do not exceed 15 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: SC 11360 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 68 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 86 Pulse-code-modulation codec of N-MOS (including H-MOS) technology (N/H-MOS PCM), consisting of a sample and hold circuit digital-to-analogue converter, comparator, successive approximation register and logic function to interface to a full duplex PCM link, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 2911 A - 1 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 Pulse-code-modulation transmit/ receive filter of N-MOS (including H-MOS) technology (N/H-MOS PCM), for a PCM line or trunk termination, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 2912 A or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 Single or triple digital-to-analogue video converter with random-access memory (RAMDAC) of C-MOS technology, having one or more colour palette registers and multiple pixel ports with internal multiplexing, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: Bt46235750010 357S0012 Bt458 Bt460 35750011 Bt451 Bt459 Bt461 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 8-channel universal asynchronous receiver/ transmitter of C-MOS technology (C-MOS Octal UART) , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 32 x 53 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1TQ1-0202 SCC 2698 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Encoder /decoder of N-MOS (including H-MOS) technology, for the conversion of data into serial or parallel signals, consisting of an arithmetic logic unit (ALU) and a read only memory , non-programmable (ROM) with a storage capacity of 128 kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TMS 38020 TMS 38021 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346 /69 CN code Description Rate of autonomous duty (% ) ex 8542 11 86 Dual universal asynchronous receiver / transmitter (DUART), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 2681 PC 87310 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Universal synchronous receiver / transmitter of C-MOS technology (C-MOS USRT), capable of full duplex digital voice and data transfer with a total speed of 160 kbits / s over a distance of 1 km, consisting of a modulator , a demodulator, data buffers , transmit data registers and receive data registers, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC145421 MCI45425 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Universal synchronous receiver / transmitter of C-MOS technology (C-MOS USRT), capable of full duplex digital voice and data transfer with a total speed of 80 kbit / s over a distance of 2 km, consisting of a modulator, a demodulator , two data buffers, a transmit data register and a receive data register, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 29 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC145422 MCI45426 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Transmitter / receiver of C-MOS technology, with a propagation delay not exceeding 11 ns, consisting of two 8-bit back-to-back registers, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 29FCT52 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Transmitter / receiver of BiMOS technology, for bidirectional 16-bit data transmission, comprising a data/ address multiplexer/demultiplexer, data storage latches and 8-bit control circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: SN 74 BCT 2423 SN 74 BCT 2424 or  other identification markings relating to devices complying with the abovementioned description n 16 . 12. 91No L 346 /70 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 11 86 Transmitter/receiver of BiMOS technology , for multiplexed data / address transmission , comprising D-type flip-flops, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: SN 74 BCT 2420 SN 74 BCT 2425 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Circuit for the recording and reproduction of speech of C-MOS technology, working at a programmable speed of 8 kbits/ sec or more, with an amplifier and a 10 bit digital-to-analogue converter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 22 mm, with not more than 67 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: T 6668 TC 8830 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Hall effect sensor of BiMOS technology, capable of communicating over a 2-wire bus, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 5x5 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: UGN 3055U UGS 3055U or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 ex 8542 11 98 Hard-disc data separator (HDDS), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16x37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DP 8460-2 DP 8460-4 HDC 9226 WD 10 C 21 DP 8460-3 DP 8465 WD 10 C 20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Sequential control and generating circuit of C-MOS technology for the memory display, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 82 C 432 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/71 CN code Description Rate of autonomous duty (%) ex 8542 11 86 Subscriber line audio-processing circuit (SLAC) with 2 digital signal processors, an analogue-to-digital converter and a digital-to-analogue converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 Digital signal synthesizer of C-MOS technology with one frequency generator able to generate and output one sound , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: UMC3511A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Signal synthesizer of N-MOS (including H-MOS) technology with a frequency generator, a memory of 15 instrumental tones, a digital-to-analogue converter and a quartz oscillator , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8x25 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : YM 2413 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Digital signal synthesizer of C-MOS technology , comprising 32 or 48 frequency generators , a clock generator and an address generator, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VC 2375 VC 5395 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Phoneme speech synthesizer of C-MOS technology, with a supply current of less than 10 mA, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CD 54121 N2L CD 54147 N2L CM 54146 N2L SSI 263 CD 54122 N2L CM 54104 CM 54166 N2L CD 54123 N2L CM 54145 N2L SC 01 or  other identification markings relating to devices complying' with the abovementioned description 0 No L 346 /72 Official Journal of the European Communities 16. 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 86 Programmable digital signal synthesizer of C-MOS technology with 13 frequency generators each producing up to 5 sounds and an output capacity of up to 65 sounds, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DPS 6401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Programmable digital signal synthesizer of C-MOS technology, for the generation of digital sound signals with random-access memory (RAM) with a storage capacity of 16 kbits , with a sampling rate of 22,257 kHz and 44,1 kHz and two output channels for mono or stereo signals, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 344 S 0053 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Translator of BiMOS technology, to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels, capable of bus driving of full duplex data transmission, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY10E383 CY101E383 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 Static random-access memory of bipolar technology (bipolar S-RAM), with a storage capacity of 64 x 9 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 S 09 MBM 93419 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 Static random-access memory of GaAs technology (GaAs S-RAM), with a storage capacity of 1 Jcbit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 12G014 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/73 CN code Description Rate of autonomous duty (% ) ex 8542 11 90 Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 256 x 4 bits and an access time not exceeding 8 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11x32 mm, with not more thaii 24 connections and bearing:  an identification marking consisting of or including the following combination of figures : 10422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 Static random-access memory of TTL technology (TTL S-RAM), with a storage capacity of 1 kbit . and an access time not exceeding 45 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x30 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 93422 93425 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 4 kbits and an access time not exceeding 50 ns , in the form of a monolithic integrated circuit ,  with not more than 26 connections as connections on a plastic support or  contained in a housing the exterior dimensions of which do not exceed 11 x32 mm, with not more than 24 connections and bearing: *  an identification marking consisting of or including one of the following combinations of figures : 10470 10474 100474 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 Static random-access memory of GaAs technology (GaAs S-RAM), with a storage capacity of 4 kbits, in the form , of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 12G044 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 Random-access memory of ECL technology (ECL-RAM), with a storage capacity of 16 kbits and an access time not exceeding 15 ns, in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 18 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10480 10484 100484 or 16 . 12. 91No L 346 /74 Official Journal of the European Communities CN code Description Rate of autonomous duty (%) ex 8542 11 90 other identification markings relating to devices complying with the abovementioned description 0(cont'd) ex 8542 11 90 Random-access memory of ECL technology (ECL-RAM), with a storage capacity of 64 kbits in the form of a monolithic integrated circuit, contained in a housing the dimensions of which do not exceed 10 x 32 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10490 100490 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 FIFO (first in, first out) read/write memory of TTL technology, with a storage capacity of 256 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 67 L 401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 Programmable, non-erasable , read only memory (PROM) of GaAs technology with a storage capacity of 4 kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 10 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 14GD048 14GM048 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 Programmable, non-erasable, read only memory (PROM) of Schottky TTL technology, with a storage capacity of 2 kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : I 27 S 12 27 S 13 28 L 22 28 LA 22 28 L2XMFC 29613 29770 29771 38510 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 82 S 131 93436 93446 MB 7115 MB 7116 - MB 7117 MB 7118 or other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346 / 75 CN code Description Rate of autonomous duty (% ) ex 8542 11 90 Programmable , non-erasable , read only memory of bipolar technology (bipolar PROM), with a storage capacity of 16 kbits and a standby current of 50 mA or more but not exceeding 80 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 27 PS 191 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 Programmable , non-erasable, read only memory (PROM), with a storage capacity of 32 kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 63 S 3281 AM 27S43 MB 7141 MB 7142 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 16-bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29116 SBP 9989 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Non-erasable , programmable logic device of ECL technology , having registers and a programmable AND array, with not more than' 16 inputs and not more than 8 outputs , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY10E301 CY10E302 CY100E301 CY100E302 or  other identification markings relating to devices compying with the abovementioned description 0 ex 8542 11 95 Non-erasable , programmable , logic sequencer of bipolar technology, having not more than 48 AND functions , a 6-bit state register , an 8-bit output register , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 S 105 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 76 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 95 Programmable logic device, of bipolar technology, with a programmable AND array and fixed OR array, with not more than 16 inputs and 8 outputs, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 27 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16L4 16L6 16L8 16R4 16R6 16R8 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Programmable logic device of TTL Schottky technology, non-erasable, with not more than 48 AND functions, not more than 8 OR functions, and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 82 S 100 FP 54 AS 839 SN 54 LS 333 SN 74 LS 333 82 S 101 FP 54 AS 840 SN 54 LS 334 SN 74 LS 334 93458 FP 74 AS 839 SN 54 LS 335 SN 74 LS 335 93459 FP 74 AS 840 SN 54 LS 336 SN 74 LS 336 or  other identification markings relating to devices complying with the abovementioned description 5 ex 8542 11 95 Sextuple or triple flip-flop of the D-type of bipolar technology , with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : F100131 F100151 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Quintuple OR/NOR gate of bipolar technology, with emitter-coupled logic (ECL) input / output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : F100102 F100107 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Sextuple hexadecimal latch of the D-type of bipolar technology , with emitter-coupled logic (ECL) input / output , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : F1 00150 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/77 CN code Description Rate of autonomous duty (% ) ex 8542 11 95 Logic circuit of bipolar technology, with not more than 6 logic functions, a supply voltage of 11 V or more but not exceeding 18 V, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: FZH 101 A FZH 111 A FZH 191 FZH 201 FZJ 121 FZK 101 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 12- or 16-input multiplexer of bipolar technology, with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : F100163 F100164 F100171 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Quintuple differential line jeceiver of bipolar technology, with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100114 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 4-stage counter / 4-bit shift register of bipolar technology, with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100136 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 8-bit shift register of bipolar technology , with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100141 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 78 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 95 Hexadecimal translator of bipolar technology, to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : F100124 F100125 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Circuit of advanced low-power Schottky (ALPS) technology for the asynchronous control of signal lines (bus) and the conversion of a local bus into a multiplexed bus, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures: 68452 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Cathode-ray tube controller (CRTC) of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 55 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCB2675 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Multiple bus interface circuit (multiple bus buffer) of low-power Schottky (LPS) technology, for interfacing the error correction and detection unit , a system data bus and a dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1 AM 2961 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 4-channel monolithic integrated circuit of bipolar technology for controlling read/write signals of magnetic heads in hard-disc units , contained in a housing the exterior dimensions of which do not exceed 12 x 19 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SSI 510 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346 / 79 CN code Description Rate of autonomous duty (% ) ex8542 11 95 Six-channel controller of bipolar technology, for controlling read/write signals from magnetic heads in hard-disc units , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8x19 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 32R522 - 6 SSI 32R522R - 6 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 8-bit (octal ) dynamic memory driver of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 AM 2966 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Control circuit of bipolar technology for the control of dynamic random-access memories (D-RAMs), capable of multiplexing addresses, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 67 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74 S 409DP 8408 DP 8409 DP 8419 DP 8428 DP 8429 MB 1422 or other identification markings relating to devices complying with the abovementipned description 0 ex 8542 11 95 Driver circuit of GaAs technology, for controlling laser diodes or other light-emitting diodes (LEDs), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G075 16G076 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Driver circuit for write signals for magnetic tape storage units, of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x29 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 211 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 80 Official Journal of the European Communities 16 . 12 . 91 CN code Rate of autonomous duty (% ) Description ex 8542 11 95 Error correction and detection unit (ECDU) of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 46 x 68 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 2960 74 AS 632 74 F 630 74 LS 631 54 AS 632 74 AS 634 74 F 631 DP 8400 54 AS 634 74 AS 6364 74 LS 630 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Control circuit of TTL technology, for the firing of magnetic print hammers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 26 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 801379-002 810751-001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Status and shift control unit of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 57 mm, with not more than 42 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Bus interface circuit of advanced Schottky (AS) or advanced low-power Schottky (ALPS) technology, for the management of addresses on datalines, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 203 82 A 204 82 A 303 82 A 304 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Bus interface circuit of advanced Schottky (AS) or advanced low-power Schottky (ALPS) technology, for the management of data flow in the signal lines of the central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 205 82 A 305 82 A 436 82 A 442 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/81 CN code Description Rate of autonomous duty (% ) ex 8542 11 95 Bus interface circuit of bipolar technology , with 8-, 9- or 10-bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed . 9x34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29821 AM 29823 AM 29825 AM 29843 AM 29845 AM 29822 AM 29824 AM 29826 AM 29844 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Interface and control circuit for Manchester-coded data , of Schottky technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38052 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Interface and control circuit of bipolar technology, for interfacing signals between data processing machines and coaxial cable in a local area network (LAN), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 23 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 8392 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Interface circuit for the synchronization of data flow from a .hard-disc drive, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x35 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 8462 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 Analogue-digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disc, memory unit and the central processing unit (CPU), contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 581 C or -  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 82 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 95 Subscriber line interface circuit (SLIC) of dielectric isolation technology , with an internal programmed constant line current , comprising a resistor network and an operational amplifier , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC 5502 HC 5504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 Audio digital-to-analogue converter of bipolar technology, with a dynamic range of 96 db or more , comprising an internal voltage reference , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16x37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PCM 63P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 Programmable amplifier of bipolar technology, for signals on a digital communications bus, in the form of monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 21 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3182 or  s  other identification markings relating to devices complying with the abovementioned description 0 ex 854211 98 Monolithic integrated circuit (read/write data processor circuit) for the amplification and conversion of read signals and conversion of write signals for hard-disc drives, contained in a housing the exterior dimensions of which do not exceed 19x38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures : SSI 540 SSI 541 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 Clock and data recovery circuit of GaAs technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 16G040 or  other identification markins relating to devices complying with the abovementioned description 0 16. 12 . 91 Official Journal of the European Communities No L 346/83 CN code Description Rate of autonomous duty (% ) ex 8542 11 98 Comparator circuit of GaAs technology , for phase and frequency differences of frequencies not exceeding 1 GHz, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 16G044 or l  other identification markings relating to devices complying with the abovementioneddescription 0 ex 8542 11 98 Demodulator for phase-shifted signals of bipolar technology , with a dock signal generator and a circuit for parallel to serial conversion, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15x28 mm, with not more than 30 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TA 8662 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 Demodulator/ tone-decoder of bipolar technology for frequency decoding, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR 221 1 or '  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 Block slave address generator of bipolar technology, for the address generation during block transfers on a bus, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: SN 74 ALS 2442 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 Six- or eight-channel read /write signal generator for hard-disc drives, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: SSI 117 SSI 501 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346/ 84 Official Journal of the European Communities 16 . 12. 91 CN code Rate of autonomous duty (% ) Description ex 8542 11 98 Function generator of bipolar technology for the generation of variable wave-forms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : / XR 2206 XR 8038 or  other identification markings relating to devices complying with the abovementioned description Receiver / transmitter of Schottky technology , for Manchester-coded data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 28 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 ex 8542 11 98 TMS 38051 TMS 38053 or 0 ex 8542 11 98  other identification markings relating to devices complying with the abovementioned description Circuit of bipolar technology, for the regeneration of pulse-code-modulated (PCM) signals, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR C 240 or  other identification markings relating to devices complying with the abovementioned description Data-synchronizer for tape-reading units of bipolar technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 210 0 ex 8542 11 98 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 Data synchronizer and encoder/ decoder of bipolar technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 21 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or letters : SSI 32D 532 SSI 32D 535 or  other identification markings relating to devices complying with the abovementioned description Amplifier , in the form of a monolithic integrated analogue circuit , the exterior dimensions of which do not exceed 3x3 mm, for use in the manufacture of products falling within subheading 9021 40 00 (a ) 0 ex 8542 19 20 0 / ex 8542 19 20 FM receiver / amplifier of bipolar technology , in the form of an unmounted analogue monolithic integrated circuit , the dimensions of which do not exceed 4x6 mm, for the manufacture of products of subheading 9021 40 00 (a) 0 16 . 12 . 91 Official Journal of the European Communities No L 346 / 85 CN code Description Rate of autonomous duty (% ) ex 8542 19 30 Amplifier of GaAs technology, having a nominal gain of 18 or more but not exceeding 30 db and a frequency range of not more than 1,9 GHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G071 16G072 16G074 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 19 30 Microwave amplifier of bipolar technology , with a nominal gain of 18 db at 0,5 GHz or 22,5 db at 1 GHz and 32,5 db at 0,1 GHz or 26dB at 1,5 GHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 2x4 mm or the diameter of which does not exceed 3 mm, with not more than 4 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : A - 06 A - 08 N10 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 Quadruple amplifier of C-MOS technology, with an input current not exceeding 20 pA, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LMC 660 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 Programmable amplifier for driving into an output voltage of - 9,5 V or more but not exceeding + 14,5 V or into an output current not exceeding 0,5 A, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 23 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : EL 2021C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 Amplifier , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 2x4x4 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : V 35C 05 or  other identification markings relating to devices complying with the abovementioned description These devices are for the manufacture of products falling within subheading 9021 40 00 (a) 0 No L 346 / 86 16 . 12 . 91Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 19 30 0 ex 8542 19 30 0 ex 8542 19 30 Amplifier with an input current not exceeding 80 nA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm or the diameter of which does not exceed 10 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : OPA 37 OPA 111 OPA 121 or  other identification markings relating to devices complying with the abovementioned description Variable amplifiers for the range of frequencies of 10 Hz or more but not exceeding 30 kHz, with a gain of 85 db or more , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8x19 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: M 5218 or  other identification markings relating to devices complying with the abovementioned description Thermocouple amplifier for instrumentation control at temperatures from 0 to 50 °C, incorporating an alarm system , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x20 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 594 AD 595 or  other identification markings relating to devices complying with the abovementioned description Winchester disc drive amplifier , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: A 2480 FC or  other identification markings relating to devices complying with the abovementioned description Amplifier with a programmable gain factor, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 45 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PGA 102 PGA 202 PGA 203 or  other identification markings relating to devices complying with the abovementioned description Voltage regulators with a quiescent current of 75 nA and a drop out voltage of 380 mV at 100 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x11 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LP 2950 LP 2951 or 0 ex 8542 19 30 0 ex 8542 19 30 0 ex 8542 19 50 16 . 12. 91 Official Journal of the European Communities No L 346 / 87 CN code Description Rate of autonomous duty (% )  other identification markings relating to devices complying with the abovementioned description ex 8542 19 50 (cont'd) 0 ex 8542 19 60 Monolithic integrated analogue circuit of bipolar technology , for driving linear motors or motors with rotating arms, working with an output voltage not exceeding 45 V at an output current not exceeding 2,5 A, contained in a housing the exterior dimensions of which do not exceed 17x33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : EL 2007 PBL 3717 PBL 3771 EL 2017 PBL 3770 PBL 3772 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 Monolithic integrated analogue circuit of C-MOS technology , for controlling the speed of linear or rotary motors and the positioning ofmagnetic heads, contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : A 2460 A 2461 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 Monolithic integrated analogue circuit of bipolar technology , for driving direct-current motors, working with an output voltage not exceeding 18 V at an output current not exceeding 1,6 A, contained in a housing the exterior dimensions of which do not exceed 9 x 26 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BA 6109 BA 6209 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 Analogue-digital controller for brushless motors , capable of controlling speed in forward or reverse direction, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC33033 MC33034 MC33035 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 Control circuit of C-MOS technology, for monitoring the voltage of microprocessors, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 12 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1231 DS 1232 or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 / 88 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 19 60 Pre-magnetization control circuit for audio magnetic tapes of bipolar technology, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x26 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PC 1297 CA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 2-channel audio signal volume and balance controller , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 22 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: M 51523 PBM 3910 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 70 Interface and control circuit of C-MOS technology , for the generation of graphic symbols on a cathode-ray tube , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 29 mm, with not more than 28 connections and bearing:  an identification code consisting of or including the following combination of figures and letters : MN 1297 or  other identification relating to devices complying with the abovementioned description 0 ex 8542 19 80 Read data signal processpr for disc drives of bipolar technology, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VM 443 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Filter unit of C-MOS technology , for signals with a frequency of 300 Hz or more but not exceeding 3 000 Hz , consisting of a receiver/transmitter, an analogue-to-digital converter, a dual-tone multi-frequency (DTMF) generator and interface registers for a central processing unit (CPU), in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 14x21 mm, with not more than 60 connections and bearing:  an identification marking consisting of or containing the following combination of figures and letters : STC 9130 F or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346/ 89 CN code Description Rate of autonomous duty (% ) ex 8542 19 80 Four-channel track-and-hold circuit of C-MOS technology, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CS 31412 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Monolithic integrated analogue circuit, for the reduction of audio noise by 14 db, contained in a housing the exterior dimensions of which do not exceed 7x26 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: HA 12043 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Programmable encoder/decoder circuit of C-MOS technology, consisting of an electrically erasable, programmable , read only memory (E2PROM) with a storage capacity of 32 bits , an amplifier and an oscillator , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AZ 280 TMC3637 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Analogue modulator of C-MOS technology, having a dynamic range of 123 db at 375 Hz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : CS 5323 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 AM and FM receiver of bipolar technology, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1030 P CXA 1240 P or  other identification markings relating to devices complying with the abovementioned description 7 No L 346 / 90 Official Journal of the European Communities 16 . 12. 91 CN code Description Rate of autonomous duty {% ) ex 8542 19 80 Delay line of C-MOS technology, for drop-out compensation of video signals, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 10 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 6965 RS or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Switch unit of bipolar technology, for audio signals, having a distortion not exceeding 0,005 % , comprising 2 control units and 2 alternating switches , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TK 15022 Z or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Monolithic integrated analogue circuit of bipolar technology , for the overload protection of telephone exchanges , contained in a housing the exterior dimensions of which do not exceed 10 x 11 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including the following combination of figures: 1515 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Frequency generator of bipolar technology, with an operating voltage of 40 V AC or more but not exceeding 130 V AC, which generates signals oscillating between 512 Hz ( ±22 % ) and 640 Hz ( ±22 % ) at a 10 Hz rate, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9x11 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: QMV 155 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Dual-tone multi-frequency (DTMF) generator of C-MOS technology, capable of decoding 4-bit binary data and generating 16 tone pairs, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 11 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TP 5088 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Cpmmunities No L 346/ 91 CN code Description Rate of autonomous duty (% ) ex 8542 19 80 0 ex 8542 19 80 Frequency converter for the conversion of frequencies of 10,95 GHz or more but not exceeding 12,5 GHz to frequencies of 950 MHz or more but not exceeding 1 750 MHz, in the form of a monolithic integrated analogue circuit, contained in a "cylindrical housing with a diameter of not more than 10 mm, with not more than 6 connections and bearing: ^  an identification marking consisting of or including one of the following combinations of figures and letters : 20070C s AKD12000 AKD12010 AKD12011 or  other identification markings relating to devices complying with the abovementioned description Voltage-to-frequency converter, comprising an amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions ofwhich do not exceed 10 x 24 mm or the diameter of which does not exceed 11 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VFC32 VFC100 VFC101 or  other identification markings relating to devices complying with the abovementioned description Current-to-voltage converter with an input current not exceeding 100 |iA and an output voltage not exceeding  10 V, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 0 ex 8542 19 80 ACF 2101 or 0 ex 8542 19 80 0  other identification markings relating to devices complying with the abovementioned description RMS-converter for computing the root mean square (RMS) value of wave-forms and converting this value to an equivalent direct current or an equivalent direct voltage , in the form of an monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 21 mm, or the diameter of which does not exceed 18 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 536 A AD 636 AD 637 or  other identification markings relating to devices complying with the abovementioned description Temperature transducer, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 6x6 mm or the diameter of which does not exceed 10 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 590 AD 592 or  other identification markings relating to devices complying with the abovementioned description Programmable diode array , consisting of 14 individual diodes and a rectifier , of GaAs technology , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 10 mm, with not more than 36 connections and bearing: ex 8542 19 80 0 ex 8542 19 80 No L 346 / 92 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 19 80 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : 16G010 16G011 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Image sensor consisting of a row of not more than 3 648 photosensitive areas and a matrix linked to shift registers, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12x43 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures . and letters : LZ 2019 PD 3573 TCD 103 TCD 105 TCD 133 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Interline charge-coupled image sensor with 250 000 or more but not more than 291 000 photosensitive areas, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 32 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICX 018 ICX 021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Phase-locked loop (PLL) clock circuit of C-MOS technology , capable of synchronisation or multiplication of frequencies of 20 MHz or more but not exceeding 70 MHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 88915 or '  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Detector for amplitude peaks in read /write signals of disk storage units , consisting of a differential amplifier with automatic gain control and a precision full-wave rectifier , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 12x12 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ML 8464 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 Voltage comparator of dielectric isolation technology , comprising a master/ slave flip / flop , operating within a common voltage range of - 12 V or more but not exceeding + 12 V and a differential voltage range of  24 V or more but not exceeding + 24 V and a response time not exceeding 6 ns, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 11 mm or the diameter of which do not exceed 10 mm, with not more than 8 connections and bearing: 16 . 12 . 91 Official Journal of the European Communities No L 346 /93 Rate of autonomous duty (% ) CN code Description ex 8542 19 80 (cont'd) 0 ex 8542 19 80 0  an identification marking consisting of or including the following combination of figures and letters : ' EL 2019 or  other identification markings relating to devices complying with the abovementioned description Amplifier/ comparator of bipolar technology, for the amplification and comparison of phase / frequency signals from sensor inputs , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 6x8 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: CXA 1418 N or  other identification markings relating to devices complying with the abovementioned description Half-bridgerectifier , consisting of 2 field effect transistors of MOS technology (MOSFETs), capable of driving inductive or capacitive loads with a nominal voltage of 50 V and a nominal current of 2 A, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 6x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: Si9950DY or  other identification markings relating to devices complying with the abovementioned description 32-bit microprocessor of C-MOS technology, consisting of a single substrate layer on which are mounted 2 chips, one comprising a central processing unit (CPU) and the other a memory unit, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 76 mm, with not more than 60 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : ex 8542 19 80 0 ex 8542 20 10 57-00000 57-19400 or 0 ex 8542 20 30  other identification markings relating to devices complying with the abovementioned description 8-bit analdgue-to-digital converter , with a conversion time not exceeding 3 microseconds, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 37 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: ADC 82 or  other identification markings relating to devices complying with the abovementioned description 0 \ ex 8542 20 30 Video digital-to-analogue converter (VDAC), with a conversion time not exceeding 10 ns, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identification markings relating to devices complying with the abovementioned description 0 No L 346 /94 Official Journal of the European Communities 16 . 12. 91 CN code Description Rate of autonomous duty (% ) ex 8542 20 30 Four-channel digital-to-analogue converter, each channel having a capacity of 12 bit, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 41 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 390 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 30 16-bit digital-to-analogue converter, in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DAC 705 DAC 706 DAC 707 DAC 708 DAC 709 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 Amplifier for the frequency range 20 Hz to 20 000 Hz, in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 45 x 80 mm, with not more than 30 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : STK 4041 STK 4151 STK 4201 or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 20 50 Amplifier for a nominal range of 0 or more but not exceeding 70 kHz , with an isolation voltage of 750 V or more and a leakage of not more than, 1 jiA, in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 52 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ISO 100 ISO 102 ISO 106 ISO 120 ISO 121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 Amplifier with a programmable gain factor, in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 45 mm, with not more than 32 connections and bearing:  an. identification marking consisting of or including the following combination of figures and letters : 3606 G or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 Circuit for the demodulation of signals and noise-reduction , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x44 mm, with not more than 21 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : STK 3400 or  other identification markings relating to devices complying with the abovementioned description 0 16 . 12 . 91 Official Journal of the European Communities No L 346 /95 CN code Description Rate of autonomous duty (% ) ex 8542 20 80 Subscriber-connection units (crosspoint switch ) with 4 or more but not more than 12 switches and an operating voltage of 150 V or more, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 41 x 92 mm, with not more than 94 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 719 904 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 Electromagnetic display consisting of 7 electromagnetic coils , which by means of the residual magnetism in the stators provide that the last indication remains available ( set state), and 7 pivoting light-reflecting segments each of which is attached to a bar magnet. The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 x 50 mm 0 ex 8543 80 80 Modulators for the range from 0,5 MHz to 5 MHz, contained in a housing the external dimensions of which do not exceed 48 x 74 mm 0 ex 8543 80 80 Opto-electronic circuit consisting of one or more light-emitting diodes (LEDs) and one photodiode with amplifier circuit and an integrated logic gate arrays circuit or one or more light-emitting diodes (LEDs) and of several photodiodes with amplifier circuit , contained in a plastic housing with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2400 HC PL 2730 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 Amplifier with an isolation voltage of 1 500 V or more and with a leakage current not exceeding 0,5 microamperes , consisting of 2 capacitors and 2 monolithic integrated circuits on a printed circuit which is mounted on a plastic carrier , the whole contained in a housing the exterior dimensions of which do not exceed 8 x 21 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ISO 122 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 Speech reproducing module, consisting of a printed circuit on which are mounted:  a synthesizer, in the form of a monolithic integrated circuit and contained in a housing,  a piezo-electric or magnetic loudspeaker,  two or three supply batteries, a switch , three capacitors, and whether or not incorporating:  either a read only memory, non-programmable (ROM) with a storage capacity of 1 Mbit or an UV erasable, programmable, read only memory (EPROM) with a storage capacity of 128 kbits, in the form of a monolithic integrated circuit and contained in a housing, the whole contained in a housing the exterior dimensions of which do not exceed 4 x 60 x 95 mm, with not more than 24 connections and bearing: No L 346 / 96 Official Journal of the European Communities 16 . 12 . 91 CN code Description Rate of autonomous duty (% ) ex 8543 80 80 (cont'd)  an identification marking consisting of or including the following combination of letters : SPMS or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 Digital image processor unit with a speed of 1 to 50 images per second, with a spatial resolution of 512x512 pixels or more and a radiometric resolution of 16 bits, comprising Supply units and 11 printed circuits on which are mounted integrated circuits and other active and passive elements , the whole mounted in a frame, for use in the manufacture of cardiodiagnostic appparatus (a) 0 ex 8544 19 90 Insulated winding wire containing by weight 99,5 % or more of aluminium, neither laquered , varnished nor enamelled, with a total thickness of 0,15 mm or more but not exceeding 0,16 mm 0 ex 8548 00 00 Clock/calendar circuit , consisting of a lithium battery, a quartz oscillator and a monolithic integrated circuit of C-MOS technology comprising a programmable generator for periodic interruptions and square waves and a static random-access memory (S-RAM), the whole contained in a housing the exterior dimensions of which do not exceed 18 x 34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1287 DS 1387 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8548 00 00 Contact image sensor, comprising a row of 1 728 or more but not more than 2 048 photosensitive dots and a row of light-emitting diodes (LEDs), contained in a housing the exterior dimensions of which do not exceed 21 x 22 x 273 mm 0 ex 9001 10 10 ex 9001 10 90 Image reverser made up from an assembly of optical fibres 0 ex 9001 20 00 Material consisting of a polarizing film , supported on one or both sides by transparent material 0 ex 9001 90 90 Octagonal Fresnel lens of acrylic resin unmounted, for use in the manufacture of overhead projectors (a) 0 ex 9002 11 00 Adjustable lens unit , having a focal length of 90 mm or more but not exceeding 180 mm and comprising a combination of between 4 and 8 glass or methacrylic lenses with a diameter of 120 mm or more but not exceeding 180 mm, each lens coated on at least one side with a magnesium fluoride ¢layer , for use in the manufacture of video projectors (a) 0 ex 9002 11 00 Lens unit, having a focal length of 90 mm or more but not exceeding 94 mm, consisting of glass or plastic lenses , with a diameter of 80 mm or more but not exceeding 90 mm 0 ex 9002 11 00 Lens unit , having a focal length of 77 mm or more but not exceeding 81 mm, consisting of glass or plastic lenses, with a diameter of 120 mm or more but not exceeding 180 mm 0 ex 9002 90 91 Optical mirror comprising an octagonal Fresnel lens , for use in the manufacture of overhead projectors (a) 0 16 . 12. 91 Official Journal of the European Communities No L 346 / 97 CN code Description Rate of autonomous duty (% ) ex 9013 80 10 Liquid crystal displays (LCDs) consisting of a layer of liquid crystals between 2 glass sheets or plates, with a 7 or more but not exceeding 120 figures or letters , whose exterior dimensions are:  18,5x52 mm, or  18,5 x 61 mm, or  22 x 52 mm, or  22 x 63 mm, or  27 x 61 mm, or  55,8x73,7 mm, with not more than 192 connections , for use in the manufacture of calculators (a) 0 ex 9021 30 90 Vascular protheses , neither woven nor knitted , of which the largest opening has an internal diameter not exceeding 6 mm 3,1 ex 9021 30 90 Vascular prothese , neither woven nor knitted , of which the largest opening has an internal diameter of more than 6 mm but not exceeding 8 mm 0 ex 9021 30 90 Heart valves and parts thereof 0 ex 9021 90 10 Receivers for hearing aids, contained in a housing the exterior dimensions of which, excluding connecting points , do not exceed 5x6x8 mm 0 ex 9110 12 00 Assembly consisting of a printed circuit on which are mounted one quartz oscillator , at least one watch circuit and , wether or not integrated , at least one capacitor , of a thickness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 ( a ) 0 ex 9110 90 00 ex 9114 90 00 Assembly consisting of a printed circuit on which is mounted a watch circuit or a watch circuit and a quartz oscillator, of a thichness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 (a ) 0 ex 9110 90 00 Assembly consisting of a printed circuit on which is mounted at least one watch circuit, a quartz oscillator and a piezo-electric sound element, with a thickness exceeding 5 mm, for the manufacture of products falling within Chapter 91 (a) 0 ex 9608 91 00 Non-fibrous plastic pen-tips with an internal channel 0 ex 9613 90 00 Piezo-electric ignition mechanism 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .